Title: Memorandum Books, 1773
From: Jefferson, Thomas
To: 


          1773.
          
            
              Jan.
              7.
              
              Richard Vernon (Orange). Gave him advice for which took his note for 21/6.
            
            
              
              8.
              
              John Stewart (Augusta) v. James Callison (Augusta). I was directed to enter this petn. some time ago, and did it, but it being still blank and so not chargeable I bring the memm. forward, to get rid of old books. So when necessary recur to rough memm. books 1770. Jan. 21. Mar. 8. Feb. 20. Aug. 22.
            
            
              
              Carter Henry Harrison (Cumberld.) v. Benjamin Harrison (Chas. City). A suit in Canc. in Chas. City to be movd. to Gen. ct. by appl. Empld. by pl. 1770. Nov. 11. Not yet movd. so not chargeable, therefore brot. the memm. forward. See rough memm. book 1770. Nov. 11. when necessary.
            
            
              
              Branham v. Colman. Qu. have I ever re-entd. this cav. See 1771. Sep. 11. Dec. 12.
            
            
              ✓
              11.
              
              Matthias Cleeck (Botett.) v. John Allison (Fincastle). Ent. cav. for 400. as. ld. Botett. in the forks of James river on the lower road from Paxton’s ford to Norborne, adjg. the lands of James Gilmer. Recd. 55/.
            
            
              
              Ford’s cases. See 1771. Aug. 13. Charge the 5/9 in next.
            
            
            
              ✓
              14.
              
              George Clasby (Amherst) v. Thomas Emerson (Goochld.). Ent. cav. for so much of 400. as. Albem. on the Byrd cr. as are included in the patented lines of the sd. Clasby. Chas. Irving will pay fee. But qu. first if Emerson’s pat. is out? If it is, enter no cav.
            
            
              
              15.
              
              Manion v. Callaway. TAB. Dam. £200. } Recd. writs.Black v. Davies. Covt. Dam. £300.Ramsay v. Davies. Covt. Dam. £200.
            
            
              Jan.
              15.
              
              Benjamin Bellemy (Alb.) v. John Bellemy (  ). Ent. petn. for 100. as. part of 400. as. patd. by Robt. Hardee Jan. 12. 1746. in Albem. on a bra. of Ballenger’s creek called the Bold branch. But qu. if this may not be part of the 230. petnd. for in Applebury v. Calvert & Baine.
            
            
              
              George Walker (Amherst) v. Peter Copeland (Halifax). A cav. entd. Empld. for pl. by letter from Benjamin Crooker (Norfolk) to whom I am to charge the fee.
            
            
              
              John Biby. Credit him Perkins’s notes on Dudly 35/.
            
            
              
              James Black. Credit him in fee book recd. Sep. 25. 1771. £5. entd. in rough book.
            
            
              
              Dalton v. Lucas. Credit 12/6 recd. Nov. 8. 1772. entd. in rough book & omittd. in fee book.
            
            
              
              Patrick Gwinn. Remit £2–10 in fee book.
            
            
              
              Howlet v. Osborne. Remit 20/ in fee book.
            
            
              
              Jamieson v. Meredith. I am certain I recd. from Inglis & Long £5. I think abt. May 13. 1772. yet I have omitted to enter it any where, so credit it now. Inglis sd. he pd. me.
            
            
              
              Garret Minor. Credit him by work £2–12–6.
            
            
              
              Reid et al. v. Boyd et al. I think I recd. my fee from P. Carrington yet , if I did, I have omitted to enter it any where.
            
            
              
              Thompson v. Anderson. Remit 3d.
            
            
              
              30.
              
              Ambrose Jones (Pittsylva.) has entered 10 or 12 fourteen cav. Empld. by Peter Copeland (Pittsylva.) for him, who will see my fees pd. See letter.
            
            
              
                  £   s   d    Archer John. Augusta508¼   *Allegre William. Henrico8100  Aldridge Robert. Frederic7100  *Allen Eliz. Essex100  *Allen Henry & Gatewood Wm. Essex400  * pd.Alexander Wm. Augusta. Wrote to him.088  *Armstrong Wm. Augusta2108  *Anderson George (Brisbane factor)526  Adams Robert. Albem.1026  Anderson Henry. Amelia500  Applebury Thomas. Albem.2126  *Burger Manus. Augusta0173  Bland Theodoric. Pr. Geo.2100  *Brown Margaret. Henrico. (Alxr. McCaul securty.)340  *Buchanan John’s exrs. Botett.559  Bowyer Thos. Botett.7126  Bowyer Michael. Augusta.209  *Ballow Thos. Amherst.500  *Biby John. Albem.550  *Boyd George. Halfx. Isaac Coles securty.050  Browns Fr. & Richd. Gr. Brit. (Jack Power securty.)500  *Blackwell Wm. Alb.163  Brown Rob. Henrico.2100  *Bell Joseph. Augusta2126  Burwell Lewis. Gloster.150  Baine Alexr. Henrico. Jno. Scott answble.2100  Bishop Joseph. Alb.226  Baugh Burwell. Chestfd.100  *Ball Burgess. Lancaster500  Brown  Botett.2100  Biggs Jno. Amherst164½   *Bowden Jno. Buckingham.183  Blevins Jno. Pittsylva.2100  Black James. Alb. See Jan. 15. 1773.—£5.980  Bland Pet. Rand. Pr. Geo.7100  Bland Richd. Pr. Geo.500  Brown Henry. Portsmouth526  Botkin Richd. Augusta269  *Ballard Jno.  . Wrote to him.2100  *Burwell Rob. Isle of Wight.500  Branham Benjam. Alb.2183  Boswell Matthew. Alb.2126  Blair Wm. Augusta2100  *Black Jno.2126  Burton Jesse. Alb.2126  *Bowyer Luke. Bot.2100  *Christian Israel. Bot.550  Crawford Saml. Augusta. (Jno. Mills securty.)550  *Cabell Joseph. Amherst373  Coles Isaac. Halfx.500  Campbell Archbd. Norfolk1100  Calvard William. Carolina2126  Carlyle Jno. et al. vestrymen of Fairfx.1000  Cooke Joseph. Chestfd.2100  Cocke Allen. Surry.2100  Coles Walter. Halfx.7126  Crockett Saml. Augusta2126  Clarke Robert. Bedford.2183  Coutts Patr. Henrico.526Coles John. Alb.1000Carter Charles. K. Geo.026Clarke Thos. Louisa.2100Calvert Cornelius. Norfolk.7100Carter Edwd. Fredsbgh.7126Cabell Wm. senr. Amherst500Caldwell Joseph. Botett.2100Custis Edmd. Gloster.7100Callaway Richd. Bedford2100Christian Sampson. Augusta2126Cogbill Jesse. Chestfd.2100Cabell Wm. junr. Amherst2183Donaghe Hugh. Augusta2150Devire James. Augusta7150*Dinwiddie Robt. Gr. Brit. Col. Corbin atty.2100Dandridge Nat. West. Hanover.500Dalton Saml. Carolina.500Douglass Jonathan. Augusta2126Dalton David. Alb. (– 12/6 see Jan. 15.)326*Donald George. Henrico.2100  *Davis Saml. Louisa113  *Dowling Rob. Augusta. Jas. Devire secty.2126  *Dudgeon Richd. Charlotte. P. Carrington secty.0100  Donalds & co. Pet. Davie secty.500  *Downs Henry.  Dr. Walker secty.150  *Dale Peter. Norfolk2100  Dabney Charles.2100  Dednam Saml. Alb.227½   *Defoe Andrew. Alb. (Wrote.)2183  Eyre Severn. Northampton500  Evans Thomas. Alb.549  Elliot Mary. Middsx.2100  Eubank George. Alb.2100  Evans Danl. Bot.2126  Ellis Charles. Amh.2183Edwards Chas. (Geo. Oldner secty.)066Fry John. Alb.800Ford Jno. Alb.2110*Frame Dav. Augusta. May 7. 1773. pd. £2–10. so leaves balce. 13/6. Wrote.336Fleming Jno.’s exrs. (+ Farrel v. Watkins)2100Fleming Thos. Cumbld.2100*Finley Jno. Armour. Bedfd.500*Fretwell Alx. Alb.2126Fisher Jno. & co.500Ford Tandy. Alb.2126* pd.Gwinn Patr. Aug. (– £2–10. See Jan. 15.)316Gatewood Wm. Essex. Vide Allen Henry. Paid.Guthrie Jas. K. & Queen2100Gay Saml. Alb.2109*Gottee Sarah. Henrico. Jas. Lile secty.3126*Gordon Archbd. Pittsylva.316*Graves Edmd. Pittsylva.500Gordon Robt. Gr. Brit. Dr. Campbell secty.2150Goodwin et al. vestrymen Nansemd.500Gannaway Jno. Buckingham2100George James. Goochld.2100Gilmour Jas. senr. Botett.2100Gilmour Jas. junr.2100Gilmour Robt. Botett.2100Garrett Chas. Buckingham184Goodwin John. York.2100Gambil Henry. Louisa2100Guy Henry. Northampton2100Goodrich Richd.050Govan Archibd. K. Wm.2100Galloway David. Northmbld. Jno. Heath secty.2100Hamilton Thos. Augusta2100Hayes Hugh. Augusta2100Harrison Benjam. Goochld. Alx. McCaul secty.500Hickman Edwin’s exrs. Alb.2126Herbert Wm. Botett.3150Hayes Wm. Bedford2150Hogg Peter. Augusta500Herbert Davd. senr. Bott. Wm. Herbert secty.213Herbert David junr. Bott. Wm. Herbert secty.213Harrison Carter Henry. Cumbld.25176Hughes Wm. Louisa2126Hamilton Wm. Augusta376Hughes John. Cumberld.1100Holt John. Sussex500Harrison Charles. Surry7100Harvie William. Gloster.506Harrison Matthew. Augusta083Hopkins Arthur. Mecklenb. G. Jefferson to pay.2159Hamilton Robt. Augusta. (v. Wilson.)159Hawkins Benj. Bott. Jno. Hawkins security.550Hickman Wm. Albem.399Hepburn & Mitchell. Portsmouth500Hamilton Rob. Augusta (v. Anderson)126Henderson Jno. junr. Albem.2100Howlett Thos. Chestfd. (– 1£. See Jan. 15.)3126Harnet Davd. Augusta040Hylton Jno. Chestfd.7100Hayes James. Botetourt0166Hudson Chas. Alb.2100Haden Anthony. Alb.2126Haden John. Alb.10100Ingram & co. N. Campbell2176Ingram & co. James Lyle2100Inglis & Long. Portsmouth (– £5. Jan. 15.)500Israel Solomon. Albem.2126Johnston Andrew. Culpepper8149Johnson Philip. New Kent300Jefferson George. Pittsylva.17100Johnston Andr. & Wm. Shannon. Augusta279Jordan Samuel. Buckingham2100Johnson Thomas. Albem.2126Jones Rowland. Albem.2100Kippen & co.2100Iid. James Lyle.500Kenner Judith.500Lewis Thos. & Andr. Aug.026Lewis Jno. (Byrd) Carolina500Lee Edwd. Albem.2126Leigh Ferdinando. K. Wm.500Lasly Jno. Louisa. (ne secta—vide Lre.)250Lasly Manoah. Louisa2126Lee Richd. Henry. Westmld.2100Laird James. Augusta2100Lewis Jno. (Mountain) Halifx.500Lomax Thos.2183Lyell Joseph. Brunswick2100Lighter Jacob. Augusta.2100Loyde Thos. Essex200Lambert Charles. Bedford2126Long Laurence. Albem.116Ligon William. Amelia2126Love Allen & co. Brunsw.526McAndles Wm. Augusta243Mills Jno. Augusta426Mckain James. Augusta. Jno. Mills securty.400McMullin Wm. Aug. (T. Madison to sue.)2100Meade Wm. Bedford173McCue Jno. Albem.0199Matthews Sampson. Aug.559Macbride Francis. Aug. (T. Madisn. to sue.4190McCaul Alex. Scotld.2100Madison Jno. junr. Aug.1109Madison Thos. Bott.300Maupin Daniel. jr. Alb.100Mclanahan Alexr. Aug.7100May Agnes. Lunenbgh. J. May securty.2100Macnight Thos. No. Carolina.7140Minor Garrett. Spotsylva. (– 2–12–62126Marks James. Alb.2126Martin Peter. Cumbld.2126McCaul Jno. Gr. Brit.2100Mclanahan Robt. jr. (Augusta Aug. 11. 1773. Wrote to Mclanahan.5109Moore Thos. Augusta546Maclanahan William. Augusta2100Mcrae Roderick. Alb.3126Mortimer Chas. Essex500McGill James. Aug.2100Maupin Danl. senr. Alb.1120McVee.7100Mckerral Jno. Norfolk2100Matthews George. Augusta2100Macdowell Jas. Bott.2183Macbride Joseph.2100Marks Jno. Alb.500Minor James.2100Mcline Douglass. Brunsw.2100Macdowell Saml. Aug.083Mills Zachariah. Alb.116Martin Thos. Alb.2100McCauley Thos. Alb.2126Munford Wm. Green. Chas. City500Manion Thos. Jones. Bedfd.2126Neill Jno. Dinwiddie2100Nelson Honble. Wm.2183Napier Richd. Alb.1110Nicholas Jno. Buckingh.2100Napier Patrick.2100Pleasants James. Cumbld.0140Price Leonard. Goochld.2100Phelps Thos. Buckingham1100Philips Wm. Louisa3150Patton Jno. Aug.2126Perryman Richd. Pittsylva.500Plume.2100Plume Wm.2108Pleasants Jno. & George Robertson.2100Porter Nichs. Orange2100Rutherford Wm. Aug. T. Madison2100Randolph Thos. Mann. Goochld. (wrong)6246Robinson Charles.2159Reply Richd.2100*Rose Henry’s exrs. Amherst2183Robertson George. Chestfd.2100*Reid Alx. Amherst2100Reid Jno. Amherst17140*Robinson Jno. Hanover100Reid Isaac et al. Charltte. (P. Carrington)2126*Rose Hugh & Peter. Amh.083*Ross John. N. Carolina. Edwd. Stapler to collct.2100*Reidd Eliz. Middsx.2100Ronald & co.1000Ross David. Goochld.17100Robertson Geo. Bedford & Jno. Pleasants2100Rose Duncan. Dinwiddie2100Rentfroe Joseph.2100Robertson Alx. Augusta. Samp. Matth. sec.500Randolph Richd. Henrico2100Rowland John. Pittsylva.146*Rudder Chas. Norf.2100Stockdon Thomas. Augusta1176Sloane Jno. Aug.243Smith Francis. Augusta2100*Sunderland Danl. Frederick100Strachan Peter. Henrico500Stephens Lewis. Frederick500*Smith Abram. Amh.2100Strange Jno. Alb. Wrote to him for balance £2–2–5.1142*Shipman Isaiah. Aug.2159*Sallee Jacob. Buck.300*Shannon Wm. Aug. & Andr. Johnston279Syme John. Hanover.2100*Stegoe Thos. Cumbld.2183Seaton George. Amherst2100Swann John. Albem.526Sowell Joseph. Albem.2126Smith Burgess. Lancaster1156*Smith Jno. Lunenburgh (Wrote to hm.)2159Smith Abram. Augusta2100Speirs & co. (Jas. Mcdowell)2100*Snell Philemon. Alb.100Stretcher Fenwick. A mariner.2100Simpson Jno. Botett.2100Stone Elijah. Alb.4133Smith Peter. Lunenb.2100Speirs & co. Alx. Banks2126Stewart George. York7176Stewart Andrew. Pr. Anne2100Speirs Bowman & co. Jas. Fairley500Skelton Bathurst’s est.526Smith Mary. Essex2100Speirs & co.2100Thompson Jno. Aug.3150*Talford James. Aug.170+Thorpe Francis. Bedford Aug. 3. 1773. wrote to him to pay £5 to Steptoe.500*Turpin Thos. Cumberld.7150Thornton Francis. Spotsylva.500*Tunstall Thos. Halfx.2100*Tugwell Jno. Amh.100Tucker’s creditors.2100*Thomas Jno. Northampton500Thompson Robt. Aug. (v. Anderson)003Thompson Jno. Amherst5133Turk Thos. Augusta2126*Taylor Wm. Lunenb.2100Thermon Jno. Amh.2100*Tisdale Shirley. Louisa0100Teackle Levin. Accomack7100Tremble James. Aug.500*Tatum Jesse. Brunsw.2100*Underwood Thos. Goochld.116*Vaughan Matthew. Goochld. (Wrote.)2183Witt Abner. Amh.31611Waterson William. Aug.7176Walker Thos. Alb.7126Winston Wm. Goochld.064Watkins Wm. Cumbld. Jno. Fleming’s exrs. to pay.2100White Alx. Frederick2126Wood Thos. Pr. Edwd.2100Wilkinson Jno. Alb.1966*Walker George. Pr. Edw.2126*Woolfolk Richd. Alb.100Wilson David. Augusta059Wilson Saml. Aug. Alx. Mclanahan securty.706Winne Jno. Hanover2100*Webb Theodoric. Bucking. Jas. Lyle securty.2100Wood Wm. Alb.31311Watkins Nathanl. Alb.550Wilson Wm. Amelia186Williams Isaac. Nansemd.2126Watkins Isaiah. Pittsylva.500*Williamson Jno. Bedford116Wilson Wm. Amh.10100Woods Richd. Alb.2100Watkins Joseph. Chestfd.2100*Winfrey Henry. Chestfd.2100White James. Chestfd.2100*Woodson Jno. Cumbld.2100Wood Isaac. Alb.2126 
            
            
              
              
                
                  
                    Years
                    
                       
                    
                    
                       
                    
                    Nett Receipts
                    
                       
                    
                    
                       
                    
                    Legal fees due
                    
                       
                    
                    
                       
                    
                    Total profits
                  
                  
                    1767.
                    
                    
                    43–
                    4–
                    0–
                    ¾
                    
                    
                    250–
                    0–
                    5–
                    0
                    
                    
                    293–
                    4–
                    5
                    ¾
                  
                  
                    1768.
                    
                    
                    71–
                    6–
                    0–
                    0
                    
                    
                    233–
                    2–
                    5–
                    0
                    
                    
                    304–
                    8–
                    5
                    
                  
                  
                    1769.
                    
                    
                    147–
                    2–
                    11–
                    ½
                    
                    
                    223–
                    8–
                    0–
                    ½
                    
                    
                    370–
                    11–
                    0
                    
                  
                  
                    1770.
                    
                    
                    213–
                    6–
                    11–
                    0
                    
                    
                    307–
                    18–
                    11–
                    ½
                    
                    
                    521–
                    5–
                    10
                    ½
                  
                  
                    1771.
                    
                    
                    154–
                    10–
                    8–
                    0
                    
                    
                    126–
                    1–
                    4–
                    0
                    
                    
                    280–
                    12–
                    0
                    
                  
                  
                    1772.
                    
                    
                    167–
                    19–
                    10–
                    ½
                    
                    
                    181–
                    5–
                    4–
                    ½
                    
                    
                    349–
                    5–
                    3
                    
                  
                  
                    
                    
                    
                    797–
                    10–
                    5–
                    ¾
                    
                    
                    1321–
                    16–
                    6–
                    ½
                    
                    
                    2119–
                    7–
                    0
                    ¼
                  
                
            
            
              Feb.
              7.
              
              Henry Walker (Mecklenbgh.) v. John Kemp (Mecklenb.).
            
            
              
              ✓
              Bring action on Case. Dam. £200.
            
            
              
              Kippen & co. v. Baughan. Remit fee, as it is dismd.
            
            
              
              Wilson v. Christian. Works retd. so no caveats entd. in either office. Therefore remit fees.
            
            
              
              12.
              
              Strange v. Murril. } Wrote to J. Blair for N. S. and recd. them the 14th.Hickman v. Roialty.Bishop v. Pryor.Black v. D. Kincaid.Id.  v. J. Kincaid.Eubank v. Dean.Thompson v. Hughes.Id.     v. Biggs.Winne v. Goode.Turk v. Prior.Dedman v. Benge.Lomax v. Devire.Wood v. D. Kincaid.Ellis v. Atkins.Ford v. Pouncey.Thurmon v. Hunter.
            
            
              
              Bryan v. Callaway. Wrote to J. Blair for spa. ad test. & recd. it the 14th.
            
            
            
              
              Wood v. Macanally. } Wrote to J. Blair to ent. cav. & send Sum. Recd. them 14th.Thompson v. Milstead.Haden v. Elliot. 2. cav.Id.v. TaylorCleeck v. AllisonClasby v. Emmerson.
            
            
              
              Cleeck v. Allison } Wrote to Brown to ent. in S. O.Clasby v. Emerson
            
            
              Feb.
              12.
              
              Bellamy v. Bellamy. Wrote to ent. in S. O.
            
            
              
              14.
              
              Catherine Blair (Wmsburgh.) v. John Blair (Wmsburgh.). Empld. by def. Charge no fee.
            
            
              ✓
              16.
              
              Thomas Bolling (Chestfd.) v. William Longmire (Goochld.). Bring action on Case. Dam. £500.
            
            
              
              Jones v. several persons ante Jan. 30 viz. v. George Walton (  ). For 1850. as. of ld. on both sides of the So. fo. of Mayo riv. and bras. of Russell’s cr. Pittsylva. formly. Halifx.
            
            
              
              Id. v. Rob. Walton (  ) son & heir of Rob. Walton decd. For 2890. as. ld. on bras. Cascade cr. and So. fo. Sandy riv. Pittsva. formly. Halfx.
            
            
              
                 v. eund. 4600. as. ld. on both sides Chesnut cr. in Pittsva. formly. Lunbg.v. eund. 400. as. ld. on both sides the So. fo. Mayo riv. Pittsva. formly. Lunbgh.v. eund. 500. as. ld. on both sides Russell’s cr. in Pittsva. formly. Lunbgh.v. Davd. Wilson, Wm. Hide, Jas. Johnson & Sherwood Walton. 1712. as. ld. on both sides Poplar cabin cr. near Mead & co.’s line Pitts. formly. Lunbgh.v. Jno. Yarrington & James Mckan. 5090. as. ld. on bras. Sandy riv. & Leatherwood cr. Pittsva. formly. Halifx.v. Wm. Gray & Ashford Hughes. 10,000 as. ld. on Pigg riv. waters near Jack’s mount & on or near Owen’s & Hughes’s cr. Pittsva. formly. Lunenbgh.v. Edmd. Gray & James Gray. 627. as. ld. on bo. sides So. fo. of Gobling town cr. Pittsylva. formly. Lunenbgh.v. Edmund Gray & co. For 1748. as. ld. on bo. sides the So. fo. Sandy riv. Pittsva. formly. Lunbgh.v. eosd. 1142 as. ld. on So. side Smith’s riv. & on both sides Marrowbone cr. Pittsva. formly. Lunbgh.v. Jas. Gray & co. 1097. as. ld. on bo. sides Russel’s cr. Pittsva. formly. Lunbgh.v. Edmd. Gray & al. 737. as. ld. on bo. si. No. fo. Mill cr. of Mayo riv. Pittsva. formly. Lunbgh.v. Rob. Walton son & heir of Rob. Walton decd. & Tucker Woodson. 5000. as. ld. on Maggoty & Pittsman’s cr. and under the mountain in Pittsva. formly. Lunbgh.
            
            
              
              The above were entd. July 27. 1772.
            
            
              
              19.
              
              McCauley v. Mickie. Recd. 20/.
            
            
              
              24.
              
              Ford v. Perkins. Recd. 11/.
            
            
              ✓
              25.
              
              James Devire (Augusta) v. Daniel Henderson (Fincastle). Ent. petn. for 310. as. ld. in Augusta patd.
            
            
              Mar.
              10.
              
              Devire v. Henderson. Entd. in S. O.
            
            
              
              11.
              
              McDowell v. Kelly. Recd. £2–18–3.
            
            
              
              James Gatewood (Amherst) v. Thomas Scott (Caroline). An action on the Case on a marriage promise. Dam. £1500. Retnble. to next ct. Empld. by letter frm. pl.
            
            
              
              25.
              
              Speirs Bowman & co. v. Patteson. Ante Octob.  . Empld. by Alexr. Banks by letter.
            
            
              
              ✓
              Speirs Bowman & co. (Alx. Banks) v. William Tunstall (Pittsylva.). Bring action of Debt on bond penal sum £233–13–2.
            
            
              Mar.
              25.
              
              Benjamin Harrison & John Wayles (Chas. City) v. Walter Coles (  ). An action on a bond removed from Charles City court after jdmt. to the General court. Empld. by Alx. Banks who is to have benefit of the jdmt.
            
            
              
              ✓
              Speirs Bowman & co. (Alx. Banks) v. Honble. Wm. Byrd and company. Banks desires me to issue writ in Case. Dam. £100. I wrote him I would do it, but that I must appear for Byrd as he first retained me.
            
            
              
              31.
              
              Stone’s cases. Recd. 26/.
            
            
              Apr.
              1.
              
              Hickman v. Roialty. Give credit for £3–15–6 allowed me in my acct. wth. W. Hickman.
            
            
              
              Hickman v. Harper. Give credit for £2–12–6 allowed me in same acct.
            
            
              ✓
              2.
              
              Thos. McCauley (Alb.) v. John Dickerson (Alb.). Take out writ in Case. Dam. £500.
            
            
              
              ✓
              Jno. Biby (Alb.) v. Tandy Ford and Willm. Perkins (Alb.). Ent. cav. for 200 as. on both sides Mechunck cr. Alb. joining the lands of James Adams.
            
            
              
              Garrett Minor (Spotsylva.) v. Robt. Green (Culpepper). Move for jdmt. on a notice sent me for not payg. money levd. by exn. Take credit on my bond to him & so say recd. the fee 50/.
            
            
              
              10.
              
              Reid v. Witt. It appears there never was any Supersed. at all, so remit fee.
            
            
              
              Honble. Wm. Byrd v. Wm. Emery (  ). An injn. of a jdmt. of Chas. City ct. Appear for pl. under general retainer.
            
            
              
              12.
              
              Robert Bullington (Amelia) v. James Cox (Pittsylva.) and Leonard Lindsay (No. Carolina). Petn. for 400. as. Pittsylva. Empld. by John Keeling (in Granville cty. No. Carolina) who has lately purchased it. Recd. £2–10. Direct letter to Keeling inclosed to care of Joseph Williams mercht. in Granville No. Carolina & lodge it anywhere in Petersbgh.
            
            
              
              13.
              
              Alvington Knott (Nansemd.) v. John Agnew Clk. (Nansemd.). Ejmt. retnble. to last court. Empld. by def.
            
            
              
              Agnew’s case wth. Savage. Gave opn. in writing & recd. 20/.
            
            
              
              16.
              
              John Galloway (  ) v. Edwd. Thomas (Orange). Empld. by James Pleasants to move for fine for not returng. execn. in Galloway v. Burnley.
            
            
              
              ✓
              David Garth (Alb.) v. Thos. Priddy (  ). Ent. cav. for 400. as. ld. Alb. on both sides of Henderson’s branch of the Rivanna river joining the lands of John Henderson.
            
            
              
              Roses v. Lifely. Recd. £3–19–9.
            
            
              April
              17.
              
              The King v. Calvert & others Wm. Ward, Tim. Cooper, & H. Singleton, the persons indicted for assaults &c. and fined. Empld. by Mr. Aitcheson to move to have defs. recommitted, they having been for supersedeas of the order of the justices by which they were permitted to swear out as insolvents. Recd. £2–10.
            
            
              
              Jonathan Godwin (Nansemd.) v. Thomas Godwin (Nasemd.). Action TAB. retnble. to this court. Empld. by def. Recd. 50/.
            
            
              
              The King v. eund. Indictmt. for TAB.
            
            
              
              Roderick Mcrae (Alb.) v. Richd. Woods & Henry Mullins (Alb.). Case £500. I see such a suit now on docket. Appear for defs.
            
            
              
              David Ross (  ) v. Michael Jones (  ). Canc. Appr. for pl. under general retainer.
            
            
              
              Alexr. Speirs John Bowman (see docket for names) v. Saml. Goode jr. (  ). Case. £40. Qu. what.
            
            
              
              Alexr. Speirs & co. (  ) v. Wm. Bibb (  ). Habs. corp. Case. Qu. what factor?
            
            
              
              18.
              
              Edmd. Pendleton. Charge him as atty. in fact to Beverley Robinson of New York for drawing two bonds of Arbitration between the sd. Beverley & Carter Braxton 20/.
            
            
              
              20.
              
              John Seayres (Essex) v. Robert Rose’s exrs. (  ). A suit in Canc. to come here by appeal. Retained by pl. Also gave him my advice for which charge 21/6. Augustine Moore security.
            
            
              
              Daniel Hankins (Pittsylva.) v. William Jones (  ). A caveat entd. for 400. as. of ld. on the bras. of Sandy river Pittsylva. Sum. is issd. Recd. 50/.
            
            
            
              
              Thomas (  ) v. George Spiers (  ). Wrt. of errr. Empld. for def. by Gab. Jones Augusta who will pay my fee.
            
            
              
              21.
              
              Speirs & co. v. Byrd. Case. Dam. £100. } Recd. writs.Walker v. Kempe. Case. Dam. £200.Speirs & co. v. Tunstall. Debt £233. Dam. £20.Bolling v. Longmire. Case. £500.McCauley v. Dickerson. Case. Dam. £500.
            
            
              
              Biby v. Ford & Perkins. Cav. entd. this day.
            
            
              
              Garth v. Priddy. Entd. cav.
            
            
              
              Anthony Haden (Alb.) v. Henry Parish (Goochld.). Entd. cav. for 100. as on the bras. of Little Byrd cr.  county.
            
            
              
              Id. v. Gideon Moss (Goochld.). Do.  as. on the bras. of the Little Byrd and Fork creeks in  county.
            
            
              
              Id. v. Chas. Goodall (Louisa). Do. 200. as. on the bras. of Fork cr. in  county.
            
            
              
              Note the office was first searched and works nt. retd.
            
            
              Apr.
              22.
              
              Muir v. Dade. Recd. £3.
            
            
              
              The King v. Thomas Godwin ante Apr. 17. I see such an indictmt. Qu. if I shd. not appr. Def. tells me to appear.
            
            
              
              22.
              
              James Wall (Brunswck.) emplois me by Mr. Tazewell to oppose the acct. of Dancy’s admr. to be returned to this court from Charles city.
            
            
              
              26.
              
              John Ross (N. Carolina). Recd. of Edwd. Stapler 50/.
            
            
              
              Anthony Winston (  ) v.  Walker,  Tabb &  Rumbald  . If an injn. movd. for, I am to oppose it on behalf of defs.
            
            
              
              Isaiah Watkins (Pittsylva.) v. Dutton Lane (action  ) and Joseph Cotton (  ). Action of Tresp. Dam. £100. Empld. by letter from pl.
            
            
              
              Id. v. James Cox (  ). A caveat entd. Oct. 16. 1772. for 200. as. land on Cascade creek joining Clay’s lines Pittsylva. Appear for pl. on memm. put into my hands by John Rice.
            
            
              No pat. to be fd.
              Joseph Sowell (Pittsylva.) v. Eleazor Mobley (  ). Petn. for 150. as. Pittsylva. on both sides of upper Double creek. Look to it for pl. on memm. which seems to be in Isaiah Watkins’s writing.
            
            
              Id. v. Wm. Rice (  ). Do. 230. as. mo. or less in Pittsylva. on the west side of Cascade creek joining the lines of Russell & John Rice. Do.
            
            
              Apr.
              26.
              
              Robert White (  ) v. Alexr. White (Frederick). Ent. petn. for 220. as. Augusta on the No. side the No. riv. of Shenandoah patd. by def. May 12. 1770. See letter.
            
            
              
              27.
              
              Sowell v. Mobley. Entd. in S. O.Id.v. Rice. No pat. to be found.
            
            
            
              
              White v. White. Entd. in S. O.
            
            
              
              Archibd. Ingram George Kippen & co. v. James Roberts & Wm. Tunstall (  ). Empld. by Wm. Mitchell to move for jdmt. on replevy bond.
            
            
              
              28.
              
              Richd. Dudgeon. Recd. of Mr. Carrington 10/.
            
            
              
              29.
              
              Alexr. Mitchell (Buckingh.) v. Thos. Fitzpatrick & Thos. Ewres (Alb.). Action on the case. Dam. £200. Empld. by pl. Writ retd. this ct.
            
            
              
              Speirs & co. (Mr. Burton factor) v. Jeremiah Whitney (Buckingh.). Appeal at Com. l. Empld. for Speirs & co.
            
            
              
              Winfrey v. Winfrey. Recd. 50/.
            
            
              
              Jesse Cogbill (Chestfd.) v. Valentine Winfrey (Chestfd.). Petn. for  acres on the No. side of Swift cr. Chestfd. patd. by Jno. Towns being the residue not recovd. in former petn.
            
            
              April
              30.
              
              Jeremiah Murden (Norfk. cty.) v. Joshua Hopkins (Pr. Anne) Tully Moseley & John Jones. Caveat now entd. by pl.’s son for 189½ acres of Swamp land joining the high lands of the sd. Jeremiah.
            
            
              
              William Watts (  ) retains me in his business.
            
            
              May
              1.
              
              Richard James and John Harris (Cumberld.) v. Thomas Persons (Brunswick). A suit on written agreement. Empld. by letter from James. He sais he has ordered the writ tho I do not see it.
            
            
              
              James Kempe survivg. exr. of Thos. Walke decd. (Prss. Anne) v. Benjamin Harrison (Chas. City). Issue writ in Debt on protested bill of exchge. for £17–3–5. sterl. dated Sep. 21. 1758. Empld. for pl. by Thomas Booth.
            
            
              
              William Tunstall (Pittsylva.) v. George Jefferson (Lunenburgh). A friendly cav. Empld. by Jefferson. He has taken out a Summ. Have it contd.
            
            
              
              George Jefferson exr. of Feild Jefferson (Lunenb.) v. Mary Reade, Thos. Reade and Paul Carrington (Charlotte) surviving admrs. of Clement Reade. Case. Writ taken out by pl. Empld. for him.
            
            
              May
              3.
              
              Alexr. Speirs Jno. Bowman & co. (Mr. Banks) v. Thos. Davenport junr. (Cumbld.). Bring actn. on Case. Dam. £60.
            
            
              
              Iid. v. Thomas Patteson (Buckgm.). Issue writ in Case. Dam. £50.
            
            
              
              Wall’s case. Recd. of Mr. Tazwell 50/.
            
            
              
              Kempe v. Harrison. Writ in Debt £17–3–5 sterl. with interest & charges of protest on a protestd. bill xchge. Dam. £5 sterl. Took out.
            
            
              
                Speirs & co.  v. Patteson. } Took writs.    Iid. v. Davenport. 
            
            
            
              
              4.
              
              Thos. Roberts & Frances ux. (Norfolk) v. Maximilian & Cornelius Calvert (Norf.). Empld. by pl. in presence of Mr. Cornels. Calvert. Suit in Canc.
            
            
              
              5.
              
              Nelson v. Copeland. Recd. 51/9. Remit the rest as I gave rect. in full.
            
            
              
              7.
              
              The King v. Henry Singleton, Wm. Ward, George Crutchett (Norf.). A supersed. of justices order for dischargg. them, to be taken out by Cornel. Calvert who emplois me. Recd. 50/.
            
            
              
              Biby v. Denton. Recd. of Colo. Payne 52/6.
            
            
              May
              7.
              
              Frame’s cases. Recd. of Sampson Matthews 50/.
            
            
              
              Robert Mclanahan. Recd. of Samps. Matthews £5.
            
            
              
              Frame’s land. Ent. new caveat to save it and charge no Lawy.’s fee.
            
            
              
              John Fisher & co. (  ) v. Nathaniel Terry (Halifx.). Action retnble. to present court. Empld. by pl.
            
            
              
              Iid. v. James Scott (Pr. Edwd.). Do. retnble. to this ct. Empld. by pl.
            
            
              
              8.
              
              George Berkeley (Louisa) v. Samuel Martin (Whitehaven) and Richd. Squire Taylor (K. Wm.). Suit in Chy. Empld. by pl.
            
            
              
              11.
              
              John Wayles and Archibd. Cary v. William Allegre (  ). Bring action on the Case. Dam.  . By the direction of Mr. Wayles.
            
            
              
              21.
              
              Garth v. Priddie. It is sd. the ld. is patd. so search & dism. if it be so.
            
            
              
              22.
              
              Martin v. Dalton. Recd. 50/.
            
            
              
              26.
              
              Hayes v. McGee. Recd. 22/3.
            
            
              
              Zachariah Mills (Alb.). Gave him opn. verbatim in case with John Davis. Charge 10/9.
            
            
              June
              8.
              
              Bowden v. Garthwright. Recd. 28/3.
            
            
              
              9.
              
              John Crafton (Charlotte) v. Richard Burks (Pr. Edw.). A cav. to come on to day for 272. as. Lunenburgh. Empld. by def.
            
            
              
              Edwards v. Nash. Recd. 6/6.
            
            
              
              John Jameison (clerk of Culpepper). His petn. to council. Emploied by him to prefer it. Charge £5. & credit him that much which I owed him.
            
            
              
              William Williams (Charlotte) v. Thos. Daves (Chestfd.). A cav. Empld. by def. Recd. 39/3.
            
            
              
              Murden v. Hopkins. Recd. 50/.
            
            
              
              Maclin v. Maclin & al. Recd. 50/.
            
            
              
              Thos. Owen (Carolina) v. Charles Duncan (Pittsylva.). A caveat. Engaged before the Govr. & Councl. to appear for def. who is poor and charge no fee.
            
            
              
              Rule. Agreed among the gentlemen who practice before the council that in future they will charge £5. in all cases of caveats which are to stop escheat-patents.
            
            
              
              10.
              
              Francis Thorpe (Bedfd.) v. Richd. Dogget (Bedford) and Robt. Pusey Pittsylva. Petn. Empld. for pl. by Wm. Meade.
            
            
              June
              10.
              
              Murden v. Hopkins. Recd. 20/.
            
            
              
              James Yancey (Granville, Carolina), Rob. Yancey (Mecklenb.) v. John Westmoreland (Mecklenb.). A cav. for 400 as. Mecklenb. Empld. by James Yancey.
            
            
              June
              9.
              
              John Barley (  ) v.  Gordon (  ). A cav. Recd. letter while attending the council from Mr. Jno. Cox (Pittsylva.) employing me for pl. and obtained ord. conc.
            
            
              
              James Mcraw (  ) v. Jno. Cox and others (Pittsylva.). Cav. Empld. for def. Cox.
            
            
              
              Jno. Donelson (Pittsylva.) v. Wm. Payne (  ). A cav. Empld. by letter from pl.
            
            
              June
              10.
              
              William Hudnall (Bedfd.) v.  Huff (  ). A cav. Empld. by letter from pl.
            
            
              
              Biby v. Ford. Pd. Mr. Blair for Sum. 5/9 and entd. in C. O.
            
            
              
              Dunlop v. Bowyer. Credit def. 20/ which he had given me to have depns. copied but cd. nt. be done.
            
            
              
              11.
              
              Garth v. Priddy. Entd. in C. O. Took Sum. & pd. 5/9.
            
            
              
              Dunlop v. Bowyer. Recd. £10.
            
            
              
              30.
              
              The Honble. W. Byrd. Gave an opinn. in writing on his affair with Kennon and Edmondson about a protested bill sent to Govr. Dinwiddie.
            
            
              July
              1.
              
              Stith Hardyman (Charles City). Gave him an opinion for which recd. 10/ & charge no more.
            
            
              
              10.
              
              Marston Williams (Chas. City) v. John Gregory (Chas. City). Appl. Com. law. Empld. by pl.
            
            
              
              19.
              
              John Hughes. His case with Richd. Chamberlayne (N. Kent) which I stated some three or four years ago. Hughes directs me to write Chamberlayne to put in his case to Mr. Waller to be arbitrated according to agreemt. If he does not, bring suit agt. him. James Geddy and Myles Taylor witnesses of the submission.
            
            
              
              Zachariah Haden (Goochld.) v. Edmd. Hodges (Pittsylva.). Bring action on Case. Dam. £300.
            
            
              July
              22.
              
              Martin an infant by Elizabeth Martin her next friend (Cumbld.) v. Wm. Terril (Cumbld.). Bring writ of TAB. by journey’s accounts for the battery formerly sued for.
            
            
              
              24.
              
              Thos. Turk (Augusta) retains me in presence of Hugh McCaffrey, but I told him I could never take any measure for him in any suit till he had sent me half my fee.
            
            
              
              Turk v. Lewis. Recd. 2/6.
            
            
            
              
              Hugh McCaffrey (Loudoun; or rather a vagrant taylor). Gave him advice for which charge 21/6. See ante 1772. Aug. 19.
            
            
              Aug.
              3.
              
              The King v. Thorpe. Gave Jas. Steptoe order for 50/.
            
            
              
              Lynch v. Noell & Thorpe. Gave do. ord. for 25/.
            
            
              
              Thorpe v. Dogget & Pusey. Gave do. ord. for 25/.
            
            
              
              9.
              
              Samuel Snowdam’s case (Amherst) v. Charles Rhodes, Zachariah Taliaferro, and Joseph Tucker (Amherst). Bring action of  . Dam. £500. Recd. £2–18–3. The same metd. below.
            
            
              
              John Snowdam an infant by Samuel Snowdam his next friend v. eosd. Do.
            
            
              
              Lovewell Snowdam an infant by Samuel Snowdam his next friend v. eosd. Do. Recd. £2–18–3. Employ Mr. Pendleton and forward £2–11–2 to him which was left with me for that purpose.
            
            
              
              White v. Harrison. Dismd. at Rules.
            
            
              Aug.
              11.
              
              Minor v. Green. Directed pl. to give me credit 50/ on back of my bond to him, but do not enter it as paid till I know he has done it.
            
            
              
              Mclanahan v. Jones. Credit pl. 2/6 overcharged as no writ was taken out.
            
            
              
              12.
              
              Dednam v. Benge. Recd. 5/9.
            
            
              
              Samuel Staples (Buckingh.) v. David Staples (Albem.). Appeal from decree of Buckingham court in July. Emploied by Ashford Napier for David Staples. I am to have an order on George Dudley for the money.
            
            
              
              ✓
              Thos. Walker (Alb.) v.  Fretwell (Alb.). Enter friendly cav. for the lands recovd. of Burton. Charge no fee.
            
            
              
              ✓
              Gabriel Penn (Amh.) v. Robert Whitten (Carolina). Enter cav. for 32 as. ld. Amherst on the head waters of Beaver creek adjoining to the Tobacco row mountains and to the lds. of Benjamin Wright.
            
            
              
              17.
              
              Turk v. Lewis. Recd. 25/.
            
            
              
              Spiers v. Thomas. Recd. of Mr. Jones 50/.
            
            
              
              John Stephenson (Aug.) v. Jacob Stover,  Francisco and  Russell (  ). A petn. & Summs. retd. Empld. for pl. by Archibald Huston (Aug.) who undertakes to pay my fee.
            
            
              Aug.
              17.
              
              John Patrick (Augusta) v. Thos. Turk (Aug.). Actn. of slander. Pl. applied to me to bring it. I refused because retd. by Turk. I spoke to Turk who promises to pay my fee whether he brings it or not as I refused it. Received 25/. (This shd. be Fitzpatrick.)
            
            
              
              Christian v. Meek. W. Bowyer undertakes to pay my fees. I must send a Summons to him. Pl. & def. both in Augusta.
            
            
              
              ✓
              Frame v. Frame. Enter friendly caveat over again and charge only the 2/6. Recd. 9d.
            
            
              
              18.
              
              John Craig (Aug.) v. the Franciscos. A petn. for the same land as Nicholas petd. for. Empld. by Pet. Millar for def. Recd. 50/.
            
            
              
              Id. v. Stover et al.
            
            
              
              John Andrew (  ) v. Andrew Cochran & co. merchts. in Glasgow. Bring a writ of error. See the case. Empld. by Henry Hall (Augusta) and also by the pl. Recd. of Hall 28/9.
            
            
              
              Patrick Gwinn’s cases. Recd. of Mr. Hyde 11/6.
            
            
              
              Alexander v. Haines. Recd. 8/3.
            
            
              Aug
              18.
              
              John Williams (Aug.) v. Andrew Russell (in Black’s draught Aug. Note this because are two others of same name). Bring action of Tresp. and of Tresp. ass. and battery. Dam. £200. Recd. 28/9.
            
            
              
              Hogg ads. Moore. 50/ recd.
            
            
              
              19.
              
              Christian v. Meek. Recd. of W. Bowyer £2–18–3.
            
            
              
              David Bosang (Aug.) v. George Wilson (Hampsh.). If such an appl. from Aug. court Capt. Hogg emplois me for Bosang.
            
            
              
              22.
              
              Hugh Donaghe (Aug.) v. Thomas Lewis (Aug.). Bring action on the Case. Dam. £500. See pl.’s letter.
            
            
              
              24.
              
              Snowdham’s cases. I am directed by old Snowdham to drop them. Pd. him back £1–16–9 retaing. £1–1–6 for my advice all these suits except for himself et ux. so returned him 5/9 of the money he had pd. me and gave him back Mr. Pendleton’s money who is not to be employed.
            
            
              Sep.
              2.
              
              Richd. Murray (Alb.) v. Micajah Chiles (Alb.). Bring action of Take out writ of Champerty at Com. law (not under stat. of articuli super chartas 28. E. 1. c. 11.) Dam. £300.
            
            
              Sep.
              4.
              
                Walker v. Fretwell.  } Wrote to Brown to have Cav. entd. in S. O.   Penn v. Whittin.Frame v. Frame.Jefferson & ux. et al v. Lynch. 
            
            
              
              6.
              
              John Davies (Amherst). Petition Council for 378. as. Albem. on the North side of Piney river survd. for Philip Bush who ran away to Carolina and was hanged there. He had left no relations of any kind. Recd. 53/3 + 2/6.
            
            
              
              Cabell v. Baker. Recd. 8/3.
            
            
              
              Wm. Cabell (Amh.) v. John Holland (Goochld.) and    .
            
            
            
              
              Wm. Cabell. Recd. 21/6 to send opn. on the case mentd. in letter directed & delivd. to me.
            
            
              
              Patrick Reynolds (Amherst) v. Charles Yates (Spotsylva.) and James Reid (Amh.). Bring action TAB. & false imprisonmt. for keeping in servitude 3 years from June 16. 1769. till July Amherst court 1773. See post Sep. 16.
            
            
              
              Penn v. Whittin. Recd. 58/3.
            
            
              
              John Rigman (  ) v.  Hutchinson. Petn. Appear for def. Charge fee to Edmd. Winston (Amherst).
            
            
              
              Cabell v. Lee & Sloane. Recd. £3–1–6.
            
            
              
              Clasby v. Emerson. Recd. 11/.
            
            
              
              William Howard (Amherst) v. Jane Howard by Wm. Kennon (Buckingham) her next friend. An appeal to Gen. ct. from order of Amh. for present maintenance till suit for separate maintenance determd.
            
            
              
              9.
              
              Wm. Meade. Recd. 27/3.
            
            
              
              Ransome v. Davies. Appear for Davies.
            
            
              
              Francis Thorpe. Credit his acct. by the order of Aug. 3. ante which Mr. Steptoe accepted this day.
            
            
              
              James Donald (Chestfd.) v. William Meade (Bedford). A prosecution in Council Chamber. Empld. by Meade. Charge £5.
            
            
              
              Francis Thorpe (Bedford) his case. I am to send him my opinion. Recd. 21/6 for which give credit if I bring suit.
            
            
              
              Fras. Thorpe. Give him credit by my order in favr. Steptoe £5.
            
            
              
              13.
              
              John Henderson (Augusta) v. John Wallace (Alb.). An appeal at common law from Alb. court. Emploied by appellee. Recd. 46/. If I find difficulty I am to employ auxiliary.
            
            
              
              15.
              
              Garth v. Priddie. Pat. issd. Aug. 1756. so dism. Remit all but 8/5.
            
            
              
              Macnight v. Tremble. Credit James Tremble 41/8 for making survey of Natural bridge lands.
            
            
              Sep.
              16.
              
              Reynolds v. Yates. Do not take writ till pl. answers my lre.
            
            
              
              18.
              ✓
              Wm. Cabell (Amherst) v. John Holland (Goochland) Francis Baker and John Baker (North Carolina). Ent. cav. for 250. as. ld. Buckingham on both sides Shipley’s cr. and on the Fluvanna river. This is same land as formerly caveated v. Fras. Baker alone, so charge no new fee. Also out of former fee credit the 21/6 recd. Sep. 6. Sent opn. to pl. as desired.
            
            
              
              Thorpe’s case. Wrote opinion.
            
            
              
              19.
              
              Cabell v. Baker. Wrote to Brown to ent. in S. O.
            
            
              
              20.
              
              Mcraw v. Randolph. Remitted fee in drawing up my acct.
            
            
              
              East v. Randolph. Do.
            
            
              
              Garrett v. Russell. Recd. 28/4.
            
            
            
              
              23.
              
              Martin Key retains me in all the business of Walter King (of Bristol).
            
            
              
              25.
              
              Richd. Woolfolk. Credit him by Richd. Anderson’s assumpsit 21/6.
            
            
              
              27.
              
              Defoe v. Burnley. Gave note to pl. to pay to J. Walker for me £2–18–3.
            
            
              
              Archibald McCaul (  ) v. Archibald Ritchie (Essex). A Supersedeas. Empld. by letter from def.
            
            
              
              Id. v. eund. Do.
            
            
              
              Robt. and Wm. Mickie (Alb.). Draw instrument for division of his father’s estate.
            
            
              
              30.
              
              Drew and inclosed do. Charge 21/6.
            
            
              Oct.
              3.
              
              John Scott (Alb.). Charge him 50/ for drawing a bill of injn. v. Edmd. Cobbs.
            
            
              
              7.
              
              George Waller (  ) v. Thos. Mann Randolph (Goochld.) John Harmer & Walter King (Gr. Britn.). A petition for 11,565 as. Pittsylva. patd. Sep. 16. 1765. for nonpaimt. q. r. Petn. entd. Aug. 25. 1773. Appear for T. M. Randolph and also for Harmer.
            
            
              
              Id. v. eosd. Do. for    .
            
            
              
              11.
              
              Zachariah Taliaferro (Amherst) with Cornelius Thomas (Amh.). A dispute before council for Sheriff’s place. Appear for Taliaferro. Recd. 50/.
            
            
              
              9.
              
              Joseph Pleasants (Goochld.) v. John Bibee (Alb.). Cav. for 200. as. Alb. on little Mechunck.
            
            
              
              Id. v. Giles Letcher (Goochld.). Friendly petn. for 265 as. Alb. on Racoon cr.
            
            
              
              Thos. Pleasants (Goochld.) v. Joseph Pleasants. Friendly petn. for 400. as. Alb. on both sides the Byrd cr. formerly the property of Peter Copland. Emploied by Joseph Pleasants the 9th. inst. in these but omitted to enter them.
            
            
              Oct.
              11.
              
              The creditors of Francis Willis senr. v. Francis Willis junr. (Gloster.). A motion. Appear for def. Charge no fee.
            
            
              
              Martin Key (Alb.) v. John Rowland (Pittsylva.). Bill of injunction to the suit formerly empld. in. Appear for Rowland. Drew answer for him.
            
            
              
              14.
              
              Dalton v. Lyon. The bill being dismd. remit fee.
            
            
              
              Stegar v. Mosby. Do.
            
            
              
              16.
              
              George Kippen & co. (Wm. Mitchell) v. John Scott (Alb.). Debt. Removd. by Hab. corp. Appear for pls. und. General retainer. I hve. their money in hds.
            
            
              
              James Russell & Wm. Mollison of London merchts. & partners v. Thos. Jefferson & Fras. Eppes exrs. of John Wayles who was sp. bail for Wm. Kennon. Sci. fa. Appear for defs.
            
            
              
              18.
              
              Porter v. Cuningham. Recd. 50/.
            
            
              
              Cogbill v. Winfrey. Recd. of Cogbill 15/ and R. Donald’s note for 35/ the balce.
            
            
              
              Thompson v. Anderson & Dailey. Recd. 45/.
            
            
              
              Anthony Winston (Buckingham) v. Henry Wright (Cumbld.). Actn. at Com. law. Empld. by lre. from def. Recd. 30/.
            
            
              
              Peter Pelham (Wmsburgh.) v. Francis Thorpe (Bedfd.). Motion. Emploied by def. Recd. of John Aylett for def. 25/.
            
            
              
              Howlett v. Ozborne. Recd. 26/.
            
            
              
              Wm. Howard (Amherst) v. Wm. Kennon, John Kennon (Buckingh.). Hab. corp. retnble. to this ct. Empld. by def. Recd. 50/.
            
            
              
              Howard v. Howard. Recd. 50/.
            
            
              
              19.
              
              Micajah Chiles (Alb.) v. John Armour Finley (Bedfd.). Ent. cav. for 400. as. Bedford on the waters of Goose creek being the same recovd. by the sd. def. of James Finley by caveat.
            
            
              
              Id. v. eund. Do. for 215. as. Bedford on Beverdam cr. being the same recovd. by the def. of James Finley & Patrick Evans by caveat. Pl. pays taxes & takes Sum.
            
            
              
              20.
              
              Wynne v. Goode. Say recd. 50/ by Mr. Henry as I was to pay him that much in Davenport v. Sowell.
            
            
              
              21.
              
              Joseph Swift et al. assees. of Wm. McCord (  ) v. James Gamewell Dewdall (  ). Emploied by Lre. from Mr. Alexr. White for def. it being a motion for a writ of error. Recd. 50/.
            
            
              Octob.
              22.
              
              Thos. Hill of London mercht. v. Wm. Perkins, Thos. Buchanan, & Wm. Brown merchts. & partners & also surviving partners of John Morton Jordan decd., Thos. Adams, Patrick Coutts, Sampson & George Matthews, Amos & James Ladd, Wm. Acrill, Ryland Randolph, John Randolph, Major Wilcox & co., Thomas Stewart, James Watt, Meriwether Smith, William Smith, Carter Braxton, Corbin Griffin, Samuel Griffin & William Griffin. Suit in Canc. Empld. by T. Adams for pl. Recd. 46/ and charge no more as I shall only draw the bill. Spa. retnble. to next court.
            
            
              
              25.
              
              John Coleman (Brunswck.) v. John Jones (Brunswck.). A dispute before Council for sher.’s place. Empld. by Coleman. Recd. 50/.
            
            
              
              Witt v. Reid. Recd. 5/9.
            
            
              
              Hill v. Perkins et al. Make John Hylton & Daniel Hylton defs.
            
            
              
              26.
              
              Joshua Hopkins (Pr. Anne) v. Jeremiah Murden (Norf. cty.). Cav. for 200. as. land same as Whitehurst v. Murden. Empld. by John Murden for def.
            
            
              
              The King v. John Henderson sher. Alb. A motion. Recd. lre. from Bennett Henderson to appear for def.
            
            
              
              The King v. Godwin. Recd. 50/.
            
            
              Octob.
              28.
              
              Hill v. Perkins et al. George Donald and Richd. Adams are to be made defs.
            
            
              
              Leonard Claiborne (Dinwiddie) v. Leonard Claiborne junr. son & heir of Thos. Claiborne decd. (Brunswick). A petn. for 100. as. Dinwiddie on Namazeen creek patd. by  . Empld. by Wm. Claiborne son of pl. for pl. Recd. 25/. Entd. by Wm. Claiborne.
            
            
              
              29.
              
              John Crawford (Halfx.) v. Edwd. Parker (Halfx.). Cav. for 400. as. Halfx. joing. the lds. of Abram. Wamock Wm. Hunt & Walter Robertson upon a branch of Hudson’s creek. Alexr. Craig will pay my fee, so say recd. 50/.
            
            
              Nov.
              1.
              
              John Mayo (Cumbld.) v. Benjamin Daniel (Cumbld.). Action on the Case retnble. to this court. Empld. for def. by letter from Wm. Fleming. Recd. 50/.
            
            
              
              Hardyman v. Cole. Recd. by letter from Wm. Green Munford 50/.
            
            
              
              3.
              
              Robt. Mclanahan junr. I have charged him a fee ads. Chiles whereas it shd. have been Wm. Mclanahan. Corrected it in Memms. posted & List of balances. Do the same in Fee book.
            
            
              
              Robt. Mclanahan junr. Recd. credit for £5–10–9 on back of my bond to Jno. Mclanahan.
            
            
              Nov.
              3.
              
              Ragsdon v. Ragsdon.
            
            
              
              Rigman v. Hutchinson. Recd. 50/.
            
            
              
              ✓
              Henry Tate (Bedfd.) v. Wm. Hughes heir of John Hughes (  ). Ent. cav. for 324. as. on Blackwater cr. Bedford. Recd. 25/.
            
            
              
              Lent Andrew Defoe which charge to Will Beck 6/.
            
            
              
                Williams v. Russell.  } Recd. writs.   Donaghe v. Lewis. 
            
            
              
              Davies v. Boush.
            
            
              
              David Ross (Chestfd.) v. William Callaway (Bedfd.). Appear for pl. under genl. retainer. Note I refused a fee offd. me by def.
            
            
              
              11.
              
              Dr. Brown. Recd. £3.
            
            
            
              
              Jamey (a slave) v.  Brown (Henrico). Appear for Dr. Brown.
            
            
              
              Speirs & co. (  ) ads. Jeremiah Whitney (Buckingham). Injn. or something else. Suit removd. from Buckingham ct. Appear for Speirs & co. Ante Apr. 29.
            
            
              
              29.
              
              John Esdale (  ) v.    sher. of Culpepper. Move for money recd. on exn. Esdale v. Brown so say recd. 50/ which charge Mr. Wayles’s estate, because that estate owes Banks money and has credit this 50/.
            
            
              
              Fisher & co. v. Eppes. Recd. 52/6.
            
            
              
              Id. v. eund. Now dependg. in Case. Abates by def.’s death. Recd. 2/6.
            
            
              
              Gatewood v. Lindsay. To be arbitrated. Recd. of Mr. Beverly 50/. Entered on cash side.
            
            
              
              David Meade (Pr. Geo.). Drew deed.
            
            
              
              Pleasants v. Bibee. Recd. of T. Pleasants £2–15–9.
            
            
              
              Id. v. Letcher. Recd. of do. £2–10.
            
            
              
              Id. v. Pleasants. Recd. of do. £2–10.
            
            
              
              McCaul v. Ritchie. Recd. 30/.
            
            
              Dec.
              1.
              
              Randolph v. Hanbury. See entry by mistake on cash side of this book.
            
            
              Dec.
              2.
              
              Applebury v. Calvert. Recd. of Mr. Snodgrass 30/.
            
            
              
              Gay v. Manley. Charge pl. the cost of advertizing spa. paid this day to Mrs. Rind 7/.
            
            
              
              David Meade (Pr. Geo.). Drew a second deed.
            
            
              
              3.
              
                Haden v. Parish.  } Entd. in C. O. & pd. 9 × 5/9 = 2–11–9. but J. Blair has not sent them to me.   Id. v. Moss.Id. v. Goodall.Penn v. Whitten.Christian v. Meek.Jefferson et al. v. Lynch.Davies v. Boush.Cabell v. Holland.Tate v. Hughes’s heir. 
            
            
              Dec.
              3.
              
                Hickman v. Roialty.  } Pd. J. Blair for 27. New Summ. £7–15–3 which I recd.   Donelson v. Payne.Bishop v. Pryor.Black v. D. Kincaid.Id.  v. J. Kincaid.Eubank v. Dean.Thompson v. Hughes.Id.    v. Biggs.Winn v. Goode.Turk v. Prior.Dednam v. Benge.Wood v. D. Kincaid.Ellis v. Atkins.Ford v. Pouncey.Thurmond v. Hunter.Wood v. D. Kincaid. 3 cav.Walker v. Copeland.Wood v. Macanally.Thompson v. Millstead.Haden v. Elliott. 3 cav.Id.  v. Taylor.Cleeck v. Allison.Hankins v. Jones. 
            
            
              
              
                
  
    Strange v. Murril.
     
    }
     
    Feb. 12. I wrote for Summonses in these cases & recd. them Feb. 14. but not being then paid for pd. J. Blair this day £7–3–9.
  
  
    Hickman v. Roialty.
    
    
  
  
    Bishop v. Prior.
    
    
  
  
    Black v. D. Kincaid.
    
    
  
  
    Id.  v. J. Kincaid.
    
    
  
  
    Eubank v. Dean.
    
    
  
  
    Thompson v. Hughes.
    
    
  
  
    Id.    v. Biggs.
    
    
  
  
    Winn v. Goode.
    
    
  
  
    Turk v. Prior.
    
    
  
  
    Dedman v. Benge.
    
    
  
  
    Lomax v. Devire.
    
    
  
  
    Wood v. D. Kincaid.
    
    
  
  
    Ellis v. Atkins
    
    
  
  
    Ford v. Pouncey.
    
    
  
  
    Thurman v. Hunter.
    
    
  
  
    Bryan v. Callaway
    
    
  
  
    Wood v. Mcanally.
    
    
  
  
    Thompson v. Milstead.
    
    
  
  
    Haden v. Elliot. 3. cav.
    
    
  
  
    Id.  v. Taylor.
    
    
  
  
    Cleeck v. Allison.
    
    
  
  
    Clasby v. Emmerson.
    
    
  

              
            
            
              
              Scott v. James Gilmour senr. Recd. of Patr. Coutts 25/.
            
            
              
              Id. v. Jas. Gilmour junr. Recd. of do. 25/.
            
            
              
              Id. v. Robt. Gilmour. Recd. of do. 25/.
            
            
              
              *
              Patrick Coutts. Recd. £10–2–6.
            
            
              
              * This was for
            
            
            
              
                Nelson v. Nelson    £ 2–12–6Coutts v. Cooper2–10McKennie v. Murray’s exrs.2–10Hill v. Perkins et al. inter quos Coutts2–10£10–2–6
            
            
              
              David Meade. Recd. £2.
            
            
              
              Valentine Winfrey. Recd. of Robt. Donald for him 35/.
            
            
              
              Wm. Herbert. His affair before council. Recd. of James Donald £3.
            
            
              
              Wm. Taylor (Lunenbgh.). Gave Richd. Charlton order on him for £5. but do not credit it till I hear it is paid.
            
          
         
          
          
            
              
                Westover library.     Sterling £ s  d   651.  Folios @ 20/651–0–0   58.Folios & Quartos @ 15/43–10–0   275.Quartos @ 10/137–10–0   79.Quartos & Octavos @ 7/25–13–0   872.Octavos @ 4/174–8–0   655.Octavos & Duodecimos @ 3/98–5–0   896.Duodecimos @ 2/89–12–0   3486 volumes£1219–18–  
            
            
              
              Clothes presses to be made by Scott. 4 f. 6 I. wide high as Desk & bookcase.
            
            
              
              Gordon (the mill-wright) sais where the workman is found and every thing brought into place he should make a double armed water-wheel for 12/ the foot & the cog-wheel 15/ the foot (of diameter) and the shaft and gudgeon supporters into the bargain, and a single armd. water wheel for 20/ the foot.
            
            
            
              
              John Walton sollicitor.
            
            
              
              Mrs. Wythe puts 110 very rich superfine Malmsey to a dry Madeira and makes a fine wine.
            
            
              
               For. Libr. £   120.   Fol.   @ 20/    120  28. 4tos. @10/14  340. 8vos. @4/68  168. 12s. @2/16–16   13. 16s. @1/13 669volumes£218–19 
            
            
              
              Another estimate of each book separately mde. it 226–15–9.
            
            
              
              
            
            
          
          
          
            
            
              
              Mr. Wayles’s lands.
            
            
              
                acres  Cumberland.  St. James’s {  2500  Indian Camp1200  Willis’s creek1073  Guinea  5145  9918  AmeliaGuinea1221  Goochland.Byrd creek{348  Elk-island  330  678  Bedford.Poplar Forest4819  Judith’s creek  2042  6861  Amherstopposite Jud.’s creek280  Charles City.Dogham’s235  Forest411½   Stith’s  1480  2126½  Total 21,299½ acres   deduct Elk isld.330  20,969½  deduct Indian camp1200  19,769½ 
            
          
          
          
            
              Rough estimate of the value of the land to be divided.
            
            
              Bedford.
              
              Poplar Forest
               
              5036
               
              as.
              
              @ 20/
              
              £5036
              }
              
               
              
            
            
              
              
              Judith’s creek
              
              40
              
              as. lowgrounds
              
              @ 40/
              
              80
              
              
            
            
              
              
              
              
              2282
              
              as. highland
              
              @ 10/
              
              1141
              
              
            
            
              
              
              
              
              7358
              
              
              
              
              
              6257
              .
              
              
              £6257– 0
            
            
              
            
            
              Byrd creek
              
              
              
              50
              
              as. barrens
               
              @ 5/
               
              12–10
              }
              
              
            
            
              
              
              
              
              35
              
              as. lowgrounds
              
              @ £7–10
              
              262–10
              
              
            
            
              
              
              
              
              263
              
              as. tendable highland
              
              @ £2–10
              
                  
              657–10
              
              
            
            
              
              
              
              
              348
              
              
              
              
              
              932–10
              
              
              932–10
            
            
              
            
            
              Charles City.
               
              Forest
              
              411
              ½
               as.
              
              @ 40/
              
               
              823
              }
              
              
              
            
            
              
              
              Dogham’s
              
              235
              
              
              
              @ £4
              
              
              940
              
              
            
            
              
              
              
              
              646
              ½
              
              
              
              
              
              1763
              
              
              
              1763– 0
            
            
               Note Dogham’s contain 245 as.
            
            
              
            
            
              Guinea.
              
              1000 as. low grounds
              
              @ £3.
              
              £3000
              
              
              
              
            
            
              
              
              5366 as. highland
              
              @ 25/
              
              6705
              
              
              
              
            
            
              
              
              the mill @ 15. years purchase
              
              
              
              1500
              
              
              
              
            
            
              
              
              6366
              
              
              
              11,205
              
              
              
              11205– 0
            
            
              
              
              
              
              
              
              
              
              
              
              £20,157–10
            
          
          
          
            
              Valuators of the Appamatox and Swann’s creek lands.
            
            
              Henry Macon. Warren Walker. John Netherland. Littlebury Mosby. Daniel Allen.
            
          
          
          
          
            
              
              Division into lots.No. I.£Bedford       6257Byrd creek932–107189–10  Excess of this lot470–6–86719–3–4   6719–3–4No. II.Excess of lot No. 1470–6–8Charles City1763–0–0Guinea, part of4485–16–86719–3–46719–3–4No. III.The mill1500–0–0Guinea, part of5219–3–46719–3–46719–3–420,157–10–0
            
            
              
                Division of Guinea   No. II. has £4485–16–8—No. III. has £5219–3–4.   Now 4485⅔ : 5219⅙ : : 6 : 7 nearly     Proof of it.  4485⅔ × 7 = 31,389⅔   5219⅙ × 6 =31,315    Difference is only 74   
            
            
              
              Calculation of the value of Mrs. Jeff.’s interest in Elk island. Postulatum that with Elk-hill it will work 25. hands, that they will make for sale as below, that plantation expences will be 5£ per hand and that Elk hill is worth £1000.
            
            
              
                40. hhds. of tobo. @ 1150. ℔ each, & 20/    460–0–0   300. barrels corn @ 10/ 150–0–0   300. bushels wheat @ 4/6 67–10–0   1000 ℔ pork @ 20/ 10–0–0   A year’s produce of 25. hands then is  £687–10–0  
            
            
            
              
              Expences to be deducted.Hire of 25. hands @ 10£      250–0–0Plantation expences125–0–0£375–0–0Deducted leaves clear annual value£312–10–0The life of a person betw. 19. & 30. years of age is13. years purchse. which gives amount of all the annual rects.£4057–10–0This being received by annual paimts. for 13. years may be considered as if all received at end of 6½ y. so deduct 6½  × 5 = £32–10 from every 135£.135 : 32–10 : : 4057–10 : £976–16976–16–0 which leaves value in hand3080–14–0Deduct value of Elk-hill 1000–0–0 Leaves value of the dower2080–14–0Value of the Revn.Fee simple of Dower lands with Elk hill at£   20 years purchase is £312–10 × 20 =6340–0–0 Deduct value of Dower and Elk hill 3080–14–0 leaves Value of the Reversion3259–6–0
            
            
              
              Aug. 4. 1773. My library.vols.In the Mahogany book case with glass doors 510Walnut bookcase in N. W. corner of room180Walnut bookcase in N. E. corner of room224Shelves in N. W. corner of room151Shelves in N. E. corner of room131Lent out42Lying about18in all 1256 vols.
            
            
              
              Note this does not include vols. of Music; nor my books in Williamsburgh.
            
            
            
              
                    Hints for contracts with Overseers.
            
            
              
              Pay part of harvest expences, liquor & reaping.
            
            
              
              He shall let his emploier have his share of grain at a fixed price.
            
            
              
              He shall not have his share till enough is taken out to sow.
            
            
              
              Allow a share for every plough boy & horse, or for every two horses, where no boy.
            
            
              
              To have at the rate of a share for every 8. hands till it gets to 2. shares, and never to have more.
            
            
              
              Allowance 400 ℔ pork if single, 500 ℔ if marrd.
            
            
              
              To be turned off at any time of year if misbehaves on paying 30/ per month for the time past.
            
            
              
              To pay for carrying own tobo. to market.
            
            
              
              To pay for carriage of all refused tobacco.
            
            
              
              
            
            
              
              On accurate settlement of Gustavus’s age with F. Willis we find he was foaled in the spring 1763.
            
            
              
              
            
            
              
              Valuators of the Bedford lands. Charles Lynch, Jeremiah Early, William Austin and John Talbot, Edmund Winstown.
            
          
         
          1773.
          
            
              
              Charge G. Dudley    corn.
            
            
              Jan.
              8.
              
              I have recd. from T. Garth & Mousley this winter 250 barrels 4. bushels of corn.
            
            
              
              Charge my mother    of the above delivered her.
            
            
              
              ✓
              Charge her also a quarter of stalled beef bot. of Pet. Marks @ 20/ pr. C. & delivd. her this day. It weighed    .
            
            
              
              ✓
              Charge her likewise 5 hogs, 724 ℔ gross pork @ 25/ delivd. this day.
            
            
              
              ✓
              Likewise 2 hogs delivered at different times last month, their weight not known but supposed to average with these viz. 145 ℔ and so the two are 290 ℔.
            
            
              ✓
              11.
              
              Likewise charge her two hogs recd. of T. Garth this day, wt. 276 ℔ gross.
            
            
            
              
              Charge G. Dudley 4. hogs delivd. him this day by T. Garth on my acct. wt. 478 ℔ gross @ 25/.
            
            
              
              12.
              
              Repd. Mrs. Gilmer 6/.
            
            
              
              15.
              
              Gave Ben Calvert a note for 25/ my acct. to this day which he purposed to give to J. Moore or T. Garth.
            
            
              
              Note I assumed at last Alb. ct. to pay for Jno. Day to Jno. Spencer £5. out of which I have ansd. to Pet. Marks 1. galln. rum 6/.
            
            
              
              Pd. John Burras 2/6.
            
            
              
              Memm. of butter had from Mrs. Wallace in the fall.
            
            
              
              in our pot (as by her letter) 8 ℔
            
            
              
              our pot and butter 14½ ℔, the pot alone 5 ℔, so was 9½ ℔ butter.
            
            
              
              the pail & butter (as she sais) 30 ℔, the pail   so was   ℔ butter.
            
            
              
              17.
              
              Give Rob. Page credit  assump. 30/. Note I allow him 10/  bush. wheat and charge him 40/ for 4 days of 
            
            
              Jan.
              18.
              
              Charge Mr. Bryan goods from Divers £2–14–2¼.
            
            
              Jan.
              18.
              
              Dalton v. Lucas. Credit him 12/6 recd. Nov. 8 and entd. in rough book, but omitted in fee book.
            
            
              
              20.
              
              Pd. at Byrd ord. old balce. 2/6.
            
            
              
              21.
              
              Pd. ferrge. at Woodson’s 1/3.
            
            
              
              Bot. Ursula, and her sons George and Bagwell of Fleming’s estate for £210. 12. month’s credit.
            
            
              
              Pd. ferrge. at Michaux’ 1/3.
            
            
              
              22.
              
              Pd. for corn at Byrd ord. 7½d.
            
            
              
              26.
              
              Charge Geo. Dudley 12½ barrels corn the whole delivd. this year—Richd. Sorrels witness.
            
            
              
              I am to pay Wm. Page 10/ for bringing things from Wmsburgh. for myself.
            
            
              
              ✓
              Also 10/ for Randolph Jefferson for bringing his bed and trunk up frm. Wmsburgh.
            
            
              
              29.
              
              Sold Sandy to Colo. Chas. Lewis for £100. paiable in June, from which deduct £9–4–8 my present debt with him, leaves £90–15–4. to be recvd.
            
            
              Jan.
              31.
              
              On settling Anderson Bryan’s acct. till Feb. 4. at wch. time will be done, he is in my debt 3/9 which give up.
            
            
              
              Lent him 10/ to be charged for future work.
            
            
              Feb.
              1.
              
              Henry Walker (Mecklenburgh) v. John Kemp (Mecklenbgh.). Bring actn. on the Case. Dam. £200.
            
            
              Feb.
              1.
              
              Pd. T. Morgan 6/.
            
            
              
              Pd. entertt. at Byrd ord. 4/6.
            
            
              
              4.
              
              Gave Jup. to pay smith near Tuckahoe 1/3.
            
            
              
              11.
              
              Pd. Bishop for bringing letters 1/6.
            
            
              
              14.
              
              Pd. George Bradby for corn 5/9.
            
            
              
              15.
              
              Pd. ferrge. at Warwick 3/.
            
            
              
              Pd. for oats at do. 1/6.
            
            
              
              Gave waterman at Tuckahoe 1/6.
            
            
              
              17.
              
              Pd. for corn at Byrd ord. 9d.
            
            
              
              19.
              
              Charge Rd. Sorrels 2 galls. 1 qt. Molasses.
            
            
              ✓
              20.
              
              Pd. Wm. Page for Rand. Jeff. 10/.
            
            
              
              Pd. him for myself 10/.
            
            
              
              22.
              
              I am debtor this day to W. Reynolds £7–19–3.
            
            
              
              24.
              
              Charge Rd. Sorrels pd. T. Garth £1–6–7½d.
            
            
              
              Note I accepted Dabney Minor’s order in favor of Jason Bococke paiable by T. Garth for £28–10 & interest till pd.—deduct £8–10 by his and T. Garth’s desire and only charge him £20.
            
            
              
              25.
              
              Recd. of W. Terril Lewis old balce. 2/.
            
            
              
              26.
              
              Gave following orders on George Divers
            
            
              
              Richard Sorrels £10–8
            
            
              
              Wm. Reynolds £7–19–3
            
            
              
              Mrs. Wallace 30/
            
            
              
              John Spencer on acct. of Jno. Day £4–16
            
            
              
              John Swann on acct. Dab. Minor £  .
            
            
              ✓
              28.
              
              Gave Dr. Allegre order for £5–16 on George Divers on acct. of my mother and took in her note.
            
            
              
              Pd. at Dr. Allegre’s provn. for servt. and horses last night 6/3.
            
            
              
              Pd. do. at Byrd ord. 7½d.
            
            
            
              March
              1.
              
              Sold my mare Cuthona to Colo. T. M. Rand. for a mule and £15.
            
            
              
              Note when I was down last I sold him my colt Arontyoony for a mule and £10.
            
            
              March.
              4.
              
              Pd. entertt. ferrge., & old acct. at Lawton’s 9/3.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              10.
              
              Gave Jup. to buy bread 1/6.
            
            
              
              12.
              
              Pd. Matt. Davenport for mendg. watch 3/9.
            
            
              
              Pd. at Mrs. Charlton’s for crooked comb 3/9.
            
            
              
              Pd. at Mrs. Rathall’s for combs 10/9.
            
            
              
              13.
              
              Pd. Mrs. Smith in full
            
            
              
              Pd. ferrge. at Southall’s 3/6.
            
            
              
              Pd. do. for Mr. Carr 2/.
            
            
              
              16.
              
              Gave Jup. to buy bread 1/9¾.
            
            
              
              26.
              
              Pd. at Peers’s for oats 1/.
            
            
              
              27.
              
              Pd. at Allegre’s for do. 1/.
            
            
              
              29.
              
              Charge Richd. Sorrels my assumpsit to pay Mr. Henry his fee 50/ in the suit of Sowell v. Davenport.
            
            
              
              31.
              
              The Debit of D. Minor’s acct.this day is £136–16–4. The credits as collected in a hurry are £74–15. Gave him my promisory note for £62–1–4, the balance with interest from last Christmas.
            
            
              ✓ Apr.
              1.
              
              Charge Mrs. Jeff. pd. W. Hickman for cow and calf she purchased as pr. his receipt £3–15–6.
            
            
              
              On final settlement of all accounts with W. Hickman this day I owe him £1–14–2 and he is still to have an order for his share of 1. hhd. tobo. made in 1771. for which has never had order. See acct. settled and signed by him.
            
            
              
              2.
              
              Joel Terril presents me D. Minor’s order in favor of Jno. Spenser drawn July 11. 1771. which he sais I accepted. This was omitted in the settlemt. above. It is for £3. I answered it to Terril, so charge Minor.
            
            
            
              
              Mr. Anderson charges me £1–12–6 to Ben. Calvard Sep. 14. 1772. & £2 to Jno. Day Sep. 15. 1772. Qu. if they have accounted to me for it?
            
            
              
              ✓
              Charge Eliz. Jefferson £13–12–1½ answd. for her for goods to this date from Mr. Richd. Anderson.
            
            
              
              My balance to Mr. Anderson including the above £44–15–9–¼.
            
            
              
              3.
              
              Leave the price of 43. barr. corn for Mart. Key in Mr. Wayles’s hand.
            
            
              
              Drew the following orders on George Divers
            
            
              
              Robt. Sharpe junr. £7–16–6
            
            
              
              Bennet Henderson his acct.
            
            
              
              Bartlt. Ford £5.
            
            
              
              Wm. Dan. Fitz. fr. myself 15/ ✓ fr. Mrs. Jeff. 15/
            
            
              
              Jno. Nicholas (for Jno. Moore) £4. Note this settles all accts. to this day between Jno. Moore & myself unless the charge of 16/11½ for a loaf of dble. refd. sugar I lent him shd. be wrong.
            
            
              
              Pd. entt. at Byrd ord. 2/9.
            
            
              
              4.
              
              Pd. oats at Goochld. courthouse 1/3.
            
            
              
              9.
              
              Pd. ferriage at Southalls 3/6.
            
            
              
              Gave ferrymen 1/3.
            
            
              Apr.
              10.
              
              Pd. at Coffeehouse 7½d.
            
            
              
              11.
              
              Pd. a boy for findg. book 2/3.
            
            
              
              Anthony Winston acknold. to me this day that he was indebted to the estate of Mr. Skelton £30. for a horse, and will pay interest.
            
            
              
              12.
              
              Pd. Julius Shard 15/.
            
            
              
              Gave negro in the streets 3¾d.
            
            
              
              13.
              
              Pd. Mr. Ferguson for lemons 10/.
            
            
              
              Pd. ferrge. & gave ferrymen at Lawton’s 4/.
            
            
              
              16.
              
              Pd. ferrge. & entertt. at Lawton’s 7/.
            
            
              
              Gave ferrymen 1/3.
            
            
              ✓
              19.
              
              Pd. Miss Hunter for 2. caps and box for A. S. Jeff. 9/.
            
            
              
              Pd. do. for cap & propn. of box for my wife 4/3.
            
            
              
              20.
              
              Gave Robt. Nicholson my bond for £90–14–7.
            
            
              
              ✓
              Note this included £2–1–7½ for Randolph Jefferson which therefore charge to him.
            
            
              
              Pd. Jno. May clerks’ tickets for petn. v. Frame 8/.
            
            
              
              Pd. Mrs. Rathell for 2 pr. scissars 11/6.
            
            
              
              21.
              
              Pd. at Coffee house 7½d.
            
            
              
              22.
              
              Pd. Mrs. Charlton £2–2–9.
            
            
              
              Pd. Walter Lenox £1–7–6.
            
            
            
              
              23.
              
              Pd. for lemons 6/.
            
            
              
              Pd. ferrge. &c. at Lawton’s 4/6.
            
            
              
              24.
              
              Pd. Cuffy at Shirly for baskets lost 2/6.
            
            
              
              25.
              
              Gave Anderson Bryan order on Neill Campbell for Sagathy or Duroy to make 2. coats & 2. vests.
            
            
              
              1. peice nankeen. trimmings.
            
            
              
              4. pr. thread hose.
            
            
              
              1. pr. shoes.
            
            
              
              2. yds. cambrick.
            
            
              
              which charge to him.
            
            
              
              26.
              
              Pd. ferrge. & entertt. at Lawton’s 5/3.
            
            
              
              Gave ferrymen 7½d.
            
            
              
              Pd. arrears of ferrge. at Barret’s 4/.
            
            
              
              27.
              
              Pd. Mr. Tucker for F. H. C. foundation 40/.
            
            
              
              29.
              
              Pd. Edmd. Dickinson 26/.
            
            
              
              Pd. Mr. Clayton clerk’s ticket in a petn. for my fee Harvey v. Seawell 8/9.
            
            
              
              30.
              
              Pd.  Holliday for mending chair &c. £4–1–9.
            
            
              
              Pd. James Maury for Philadelphia newspapers 15/.
            
            
              May
              4.
              
              Recd. of Mr. Hart £32–1–6 the balance due me on Blaine’s bond.
            
            
              
              Pd. Mr. Hart for Charles Kennedy for Isaac’s hire for 1772. £10.
            
            
              
              Pd. Roger Atkinson for Benson Fearon £–10.
            
            
              
              Pd. John Lewis on order of Stephen Willis £7.
            
            
              May
              5.
              
              Pd. James Southall £3–4–2.
            
            
              
              Pd. treasurer of Virginia Philosoph. society 18/.
            
            
              
              Recd. of Mr. Cocke my wages for last session of assembly £9–17.
            
            
            
              
              Pd. Mr. Cocke my acct. £4–2–7½.
            
            
              
              Pd. Mr. Millar 1/3.
            
            
              
              Pd. for ticket to Graham’s lecture on the eye 5/9.
            
            
              
              Pd. club in arrack 1/3.
            
            
              
              Bot. of Reuben Lindsay 5758 ℔ tobo. @ 18/ which comes to £51–16–6.
            
            
              
              Sold the same to Richd. Squire Taylor @ 17/ which comes to £48–18–10. The loss is £2–17–8.
            
            
              
              6.
              
              Pd. Benjamn. Bucktrout £2–3–9.
            
            
              
              Recd. of Richd. Sq. Taylor £48–18–10.
            
            
              
              Pd. Colo. Brooke assee. of Geo. Lorrimore assee. of Jerman Baker my note for the horse bot. of Kennon £52–10.
            
            
              
              7.
              
              Pd.  Holliday chairmaker 6/3.
            
            
              
              Recd. of Colo. Jno. Prentis £150. for which gave him bill of exchange on Lidderdale for £120. sterl.
            
            
              
                Pd. Colo. Prentis his own acct.    £76–8–9.   Pd. do. for Joseph Kidd 18–2–3.   Pd. do for Alexr. Craig 21–12–9.   Pd. do. for James Hubbard 6–13–6.  
            
            
              
              Pd. Doctor Pasteur £1–10–3.
            
            
              
              Promised to pay Colo. R. Randolph at the July meeting for Jno. Hawkins £100. Of this £63–3–8 was applied to take in my bond to Dabney Minor assnd. to Hawkins & £36–16–4. applied to my bond to Garrett Minor assnd. to him.
            
            
              
              Pd. Mr. Everard for writ taxes £4–7–6.
            
            
              
              Pd. Mr. Richd. Adams £26.
            
            
              
              Pd. Mr. Gedley £2–10.
            
            
              
              Pd. club at dinner at Mrs. Campbells 5/.
            
            
              
              Pd. Cain the blind harper 1/3.
            
            
              
              Recd. of George Divers by Mr. Crumpe in part of Colo. Lewis’s order £35.
            
            
              
              Pd. Mr. Cowper for Benjamin Baker my assumpsit for Joshua Kendall £15.
            
            
            
              
              Pd. Miss Dickerson for Mr. Gilchrist on the order of Capt. T. Woodford £15.
            
            
              
              Pd. Mr. Ferguson for lemons 6/.
            
            
              
              Pd. Mr. Frazer on the order of James Vaughan £6–19–1½.
            
            
              
              Pd. Mrs. Rathell for sundries 20/.
            
            
              
              Pd. Mrs. Vobe 5/.
            
            
              
              Pd. Mrs. Smith £1–14–3.
            
            
              
              Gave Jupiter to pay Moyer the baker 6/3.
            
            
              
              Gave do. to buy hempen rolls 7½d.
            
            
              May
              7.
              
              Pd. Mrs. Smith for making shirt for Jup. 1/6.
            
            
              
              8.
              
              Pd. ferrge. at Barret’s & gave ferrymen 4/1½.
            
            
              
              Borrowed of Danl. Hylton 1/.
            
            
              
              9.
              
              Charge Anderson Bryan my note to Wilkins the taylor to pay for making clothes.
            
            
              
              Things taken from N. Campbell’s by Anderson Bryan under my note of Apr. 25. come to £7–13–8.
            
            
              
              16.
              
              Mr. D. Carr died this day abt. 12. o’clock.
            
            
              
              17.
              
              Pd. storage at public warehouse Richmd. for flour and biscuit 7/.
            
            
              
              Pd. entt. at Gunn’s 5/3.
            
            
              
              21.
              
              Pd. entt. at Byrd ord. 2/6.
            
            
              
              George Manly began to work for me the 15th. of this month. We made no agreement but I shall be willing to give him from ten to twelve pounds a year.
            
            
              
              26.
              
              Charge Dab. Minor for a whip saw wch. cost me 50/ of J. Marks.
            
            
              
              28.
              
              Pd. George Dudley 37/6.
            
            
              
              Recd. of Colo. J. Payne a bad 20/ bill which he sais I paid him.
            
            
              
              29.
              
              Pd. entertt. at Gun’s 2/.
            
            
              
              31.
              
              Pd. George Bradby for corn & horse hire 20/.
            
            
              
              Mr. Wayles died the 28th. inst. between the hours of 11. and 12. A. M.
            
            
              June
              1.
              
              Gave Jup. to pay ferrge. at Shirly 1/.
            
            
              
              6.
              
              Gave ferrymen at Lorton’s 1/3.
            
            
              
              7.
              
              Pd. Purdie for Mclurgh on the bile 10/.
            
            
              
              Pd. do. for Entick’s spelling dict. 5/ which charge to Anderson Bryan.
            
            
              
              Pd. Kift for cutting hair 5/.
            
            
              
              9.
              
              Pd. hair dresser 1/3.
            
            
              
              10.
              
              Pd. Rose librarian to the Council for April 10/.
            
            
              
              Pd. Mr. Blair for copy ord. counc. in Bland v. Hall & Mrs. Harris 10/9.
            
            
              
              Pd. do. for Wm. Speirs (to supply deficiency in his money) for ord. council Speirs v. Langford 9d.
            
            
              
              Doctor Walker sent me £4–19–3 of which £4–10–4 was to be applied to returng. May Burton’s 500. as. The remaing. 6/11 give him credit.
            
            
              
              Pd. at S. O. for Joel Terril returning his 220. as. £3–1–2 which leaves still a small balance due to him from me.
            
            
              
              Pd. for Wm. Wood at S. O. returning his 70. as. 22/2.
            
            
              
              Pd. for Patrick Moreton at S. O. returng. his 397. as. £3–18–8.
            
            
              
              Pd. at S. O. returng. my own 157. as. for Natural bridge £2–15–4.
            
            
              
              Pd. Greenhow for wire 3/9.
            
            
              
              Pd. boy for finding horse 1/3.
            
            
              
              11.
              
              Sold Mr. Tazewell books amountg. to £22 and gave James Anderson order for the money.
            
            
            
              
              Sold J. Cocke (a young man studying law under Mr. Waller) books amountg. to £20.
            
            
              
              Pd. Mat. Davenport for mendg. watch 7/6.
            
            
              
              Pd. Mrs. Smith 10/ which was 3/ too much.
            
            
              June
              11.
              
              Pd. Mrs. Nicholas for myself.
            
            
              
              Pd. do. for Mrs. Eppes 7/.
            
            
              
              Pd. do. for Nancy Wayles.
            
            
              
              Pd. ferrge. &c. at Barret’s 3/9.
            
            
              
              Pd. do. for York for myself 1/.
            
            
              
              ✓
              Pd. Barret Ben’s ferriage going for Dr. Sequeyra for Mr. Wayles wch. charge 1/.
            
            
              
              ✓
              Pd. Lorton do. wch. charge 1/.
            
            
              
              Pd. him do. old and new acct. in full for myself 15/3.
            
            
              
              13.
              
              Pd. negro for wooden bowl at Forest 3/.
            
            
              
              14.
              
              Pd. Capt. Younghusband for Enfeild’s sermons 11/6.
            
            
              
              15.
              
              Pd. Everard Meade in boot between the Phaeton and chariot £8.
            
            
              
              20.
              
              Gave Jupiter to pay ferrge. at Shirley 1/.
            
            
              
              21.
              
              Pd. a taylor for cutting out clothes for Bob 9d.
            
            
              July
              5.
              
              Gave Mrs. J. 3¾d.
            
            
            
              
              9.
              
              Pd. Jamey at Forest for two mockg. birds 11/6.
            
            
              
              10.
              
              Pd. George Bradby in full for corn 26/.
            
            
              
              Gave Wilkins the taylor an order on N. Campbell for £2–12–6 which charge to Anderson Bryan, it being for clothes made for him under my note ante May 9.
            
            
              
              12.
              
              Gave servt. Tuckahoe 2/6.
            
            
              
              14.
              
              Gave Jup. to pay a smith (Rob. Moore) near Mrs. Harris’s 1/3.
            
            
              
              15.
              
              Gave Mrs. Jeff. 1/3.
            
            
              
              16.
              
              Pd. for sundries at Murray’s store 17/.
            
            
              
              Pd. ferrge. &c. at Michaux’ ferry 3/6.
            
            
              
              19.
              
              Pd. Colo. Payne the bill recd. June 28 20/.
            
            
              
              Pd. Hierom Gaines 5/.
            
            
              
              Pd. entertt. at Goochld. Ct. house 4/9.
            
            
              
              20.
              
              Gave old Crouch at Mrs. Carr’s 7½d.
            
            
              
              24.
              
              Pd. Mrs. Gehee for chickens 5/9.
            
            
              
              26.
              
              Inclosed Mrs. Hail for geese 14/.
            
            
              
                Charge G. Dudley   20. ells hempen rolls.   15. ells oznabrigs.  
            
            
              
              29.
              
              Pd. Geo. Dudley 20/.
            
            
              
              Gave order on George Divers in favor of Wm. Hickman for £3–15–6¾ which discharges the balance of all dealings from the beginning of the world to this day. (Note I delivd. order to W. Mousley who had an order from Hickman for it.)
            
            
              ✓
              31.
              
              Pd. Mr. Carter’s Ned for Mrs. Jefferson senr. as per order taken in 6/.
            
            
              Aug.
              3.
              
              Inclosed James Austin to pay Mrs. Sims for ducks.
            
            
              
              Gave James Steptoe (to whom I am indebted £5.) order on Fras. Thorpe for that sum, which he owed for law-services.
            
            
              
              12.
              
              Pd. Peter Marks 6/.
            
            
              
              Assumed to pay Richd. Anderson for George Dudley.
            
            
              
              Promised Richd. Woods to retain in my hands of G. Dudley’s money but not so as to bind myself.
            
            
              
              Charge G. Dudley 7/6 I am to pay Mr. Carr’s estate for him.
            
            
              
              ✓
              Credit Mr. Carr’s estate by G. Dudley 7/6.
            
            
              
              17.
              
              Pd. S. Matthews for pr. of gloves 7/.
            
            
              
              19.
              
              Pd. at Matthews’s entertt. £1–13–3.
            
            
              
              Pd. John Frogg’s apprentice 24/7½.
            
            
            
              
              Gave servants at S. Matthews’s 2/6.
            
            
              
              Gave Jamieson at Woods’s gap for oats &c. 3/.
            
            
              Aug.
              22.
              
              Pd. Phill for 18½ bush. oats bot. of Sampson 28/.
            
            
              
              24.
              
              Sent W. Reynolds for butter in full 8/3.
            
            
              
              ✓
              Charge Mrs. Jefferson 13 bush. 1. peck shelled corn delivered yesterday.
            
            
              
              Having mislaid George Dudley’s agreemt. signed by himself sometime in the fall of 1772. I will here set it down as well as I can recollect it. He was to make me during the years 1773 & 1774 100,000 workeable bricks, such a proportion of them to be stocks, and such a proportion place bricks as I should direct. Also I was to direct how many shd. be made in 1773 & how many in 1774. I was to waggon in his wood, when he had cut it, was to pay him 14/ a hundred for his place bricks, and as much more for the stocks as Stephen Willis should adjudge and I was to advance him as much during his work as would buy him provns. to carry it on. Note he has a copy verbatim of our agreemt. signed by myself—I directed him to make 50. M. bricks in 1773.
            
            
              
              Charge G. Dudley ½ barrel corn delivd. this day 5/.
            
            
              
              28.
              
              Gave Dick Merion 5/9.
            
            
              ✓
              30.
              
              Pd. Mrs. Collins for making gowns for A. S. Jefferson 9/.
            
            
              
              31.
              
              Sent (by Jupiter) to William Moreton being to pay part of the money due to Reuben Lindsay for tobo. purchased ante May 5. £15.
            
            
              Sep.
              6.
              
              Wm. McGehees Debt to Donalds & co. is £15–14–1 with intt. besides costs of the suit to foreclose the mge. but Mr. Shepard tells me there is a tobo. note of 744 ℔ transfer tobo. to be credited.
            
            
              
              Pd. entertt. at Amherst C. H. 3/7½.
            
            
              
              ✓
              Pd. Hugh Rose for carrying hhd. tobo. for Mr. Wayles’s estate which charge to estate 5/9.
            
            
              
              Pd. Charles Lambert towards discharging my note to Hugh Daugherty 6£.
            
            
              
              Gave Jup. to buy cakes 7½d.
            
            
              
              7.
              
              Pd. ferriage at Davies’s ferry in Bedford 1/.
            
            
            
              
              8.
              
              Pd. Smith at Poplar Forest 7½d.
            
            
              
              9.
              
              Pd. entertt. at New London 5/4½.
            
            
              
              Say pd. James Steptoe by law fund £5.
            
            
              ✓
              10.
              
              Left with John Strong to be paid Mrs. Gooding the midwife 40/ which charge to Mr. Wayles’s estate.
            
            
              
              13.
              
              Pd. ferrge. at Lynch’s 1/.
            
            
              
              Recd. of Robt. Anderson which balances accts. 7½d.
            
            
              
              15.
              
              Say pd. James Tremble by law fund for making survey of my entry on Natural bridge 41/8.
            
            
              
              16.
              
              Allowed in Settling Sam Woods’s acct. £3–12–0–½ assumd. formerly for George Dudley which therefore charge him.
            
            
              
              18.
              
              Sent Joel Terril by his son 14/9 which strikes balance.
            
            
              
              Gave my note to Garth & Mousley to allow them at our next settlemt. what they pay R. Harvie for Thos. Morgan, so charge T. Morgan with it.
            
            
              
              Pd. Lucy (which is 1/ too much) 6/.
            
            
              
              19.
              
              My balance due to S. Taliaferro this day is £3–14–3 for which gave him my note.
            
            
              Sep.
              20.
              
              Pd. Hierom Gaines 12/.
            
            
              
              25.
              
              Pd. John Miller for Mrs. Jefferson (as pr. rect.) 3/.
            
            
              
              ✓
              Pd. John Martin for A. S. Jefferson 7/.
            
            
              
              Say pd. Richd. Anderson by Law fund 21/6.
            
            
              
              27.
              
              Say pd. J. Walker by Lawfund £2–18–3.
            
            
              
              Say pd. do. by order on Andrew Defoe 3/2 over & above the beforementd. sum.
            
            
              
              My order on George Divers in favr. of Wm. Dan. Fitz not having been paid re-charge Divers.
            
            
              
              Gave note to Rd. Anderson in favr. of Fitz for 30/.
            
            
              
              Mr. Lewis values the two cows of Rd. Sorrels taken in exn. by J. Henderson.
            
            
              
              Credit Richd. Sorrels 1. day’s work of Billy Sorrels.
            
            
              
              28.
              
              Dr. Gilmer’s accts. which I am to pay
            
            
              
                £ s  d   for myself 4–14–7   for Stephen Willis 0–4–6   ✓ for my mother 8–6–0   ✓ for Eliz. Jefferson 0–16–0   for A. S. Jefferson 0–7–6   ✓ for Dabney Carr’s estate       23–13–0   £38–1–7.  
            
            
            
              
              Charge the above sums to their proper accts. when paid.
            
            
              
              Mr. Lewis and T. Garth valued the two cows & calf yesterday which I bot. of Rich. Sorrels & the sheriff (by whom they were in exn.) @ £4–16–3.
            
            
              
              29.
              
              Recd. of Gabriel Jones by the hands of Mr. Harvie £50. for repaimt. of which I gave my bond.
            
            
              
              Assumed to pay R. Harvie for my mother as per his acct. rendd. £29–17–11¾. We are to settle whether intt. be allowable.
            
            
              
              Took an appointmt. of 11 slaves from my mother, revocable by her last will & paimt. of all monies she shall owe me.
            
            
              
              30.
              
              Pd. surveior of Alb. for Hugh & Peter Rose for copy of works in Roses v. Lifely 2/6.
            
            
              Octob.
              2.
              
              Pd. Randall Johnson for brickwork 21/6.
            
            
              
              Recd. a cask of Peach-brandy from N. Lewis containing 33. galls.
            
            
              
              4.
              
              Pd. Robt. Anderson for milk pans 3/.
            
            
              
              5.
              
              Inclosed to Reuben Lindsay for Wm. Dalton £37–8–2¼.
            
            
              
              Pd. Thos. West by hands of Jas. Weeks £5–10 wch. is 6½d more than I owed him.
            
            
              
              Pd. Robt. Sharpe in full for the lands at the Limestone quarry 45/.
            
            
              
              Pd. him also for wheat 10/.
            
            
              
              Bot. Thomas Walker a convict servant of Peter Marks for which I am to pay him £50. next April.
            
            
              
              I owe H. Mullins this day on settlement £3–13–9 which pay to R. Harvie.
            
            
              
              Pd. George Manly 5/.
            
            
              
              Pd. Phill for chickens 5/ (still owe 1/).
            
            
              
              8.
              
              Pd. Mrs. Ogilvie for ribbon & gauze 5/6.
            
            
              
              Pd. Thos. Wilkins for Anderson Bryan in consequence of my note of May 9. £2–12–6.
            
            
              
              Pd. Dr. Brown for Sago 7/6.
            
            
            
              
              10.
              
              Pd. ferrge. & entertt. at Southall’s 8/6.
            
            
              
              Gave ferrymen 1/3.
            
            
              Oct.
              12.
              
              Assumed to pay Rob. Prentis for John Brown £9–16–3.
            
            
              
              16.
              
              Charge Anderson Bryan a case of pocket instruments bot. at Printing office £1–15.
            
            
              
              18.
              
              Gave in charity 2/6.
            
            
              
              19.
              
              Pd. Eastern shoreman for 10. bush. oats 11/8.
            
            
              
              20.
              
              Sent to Purdie’s printg. office to pay for Blackstone 28/9.
            
            
              
              Pd. Mrs. Smith 20/.
            
            
              
              Say pd. Mr. Henry for Richd. Davenport to be charged to R. Sorrels by law fund 50/.
            
            
              
              21.
              
              Pd. Elkanah Deane for mending chariot £3–7.
            
            
              
              Pd. at Coffee house 7½d.
            
            
              
              22.
              
              Pd. at Coffee h. 7½d.
            
            
              
              23.
              
              Pd. ferrge. & entertt. at Southall’s 10/6.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              24.
              
              Lent Mr. Skipwith 5/.
            
            
              
              Pd. Aggey balance of horse hire 2/6.
            
            
              
              Pd. entertt. and ferrge. at Southall’s 14/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              Sent to baker 3¾d.
            
            
              
              25.
              
              Sent to baker 7½d.
            
            
              
              Pd. a barber 5/9.
            
            
              
              26.
              
              Sent to baker 7½d.
            
            
              
              Pd. barber 18/3.
            
            
              
              28.
              
              Sent to the baker 7½d.
            
            
              
              Pd. Mr. Henley for books 28/1½.
            
            
              Oct.
              29.
              
              My bond to Garrett Minor is assigned to George Stubblefeild July 12. 1773.—Note it was for £181–2–0–¾ Sep. 16. 1771. & there is credit indorsed for £36–16–4 pd. May 7. 1773. Credit also £5–5 for 2. petns. empld. in by Jno. Hawkins.
            
            
              
              Pd. Peter Lyons 16/3 a fee in the suit J. Wayles’s exrs. v. Donald, but note the greater part of the money is due to B. Skelton’s estate so divide charge between them.
            
            
              
              Pd. Capt. Necks for D. Carr’s estate for a pr. of buttons £1–17–6.
            
            
            
              
              Pd. do. my own acct. £3–6–3 but there is still due to him 3/9.
            
            
              
              Say pd. Alexr. Craig by Law fund 50/.
            
            
              
              30.
              
              Pd. Mrs. Nicholas for Anne Wayles wch. charge to H. Skipwith 30/.
            
            
              
              Gave Jupiter to pay Mr. Allen for candles 7/6.
            
            
              
              Pd. Bishop for bringg. letter 1/3.
            
            
              
              Pd. at Coffee h. 7½d.
            
            
              Nov.
              1.
              
              Pd. Garld. Carr for a docket 30/.
            
            
              
              2.
              
              Pd. G. Wythe for F. Eppes for opinion on his father’s will 20/.
            
            
              
              Pd. J. Page 9/6 which I expect will make the books I sold him equal to those he is to import for me.
            
            
              
              ✓
              Pd. Samuel Williams £3. he having purchased 6. wethers for Mr. Wayles’s estate by order of Mr. Cox. Note I am to have some wethers of Cox, so take credit in the account for this paimt. to Williams.
            
            
              Nov.
              2.
              
              The exrs. of Pet. Randolph indebted to me for books this day sold to Beverley Randolph £10–0–6. (Note the Statutes at large price £6. not yet delivered.)
            
            
              
              3.
              
              Recd. from John Mclanahan an assignmt. of George Stubblefeild’s bond to him for £27–8 with intt. from Apr. 25. 1773 which therefore set off against my bond to Garrett Minor assigned to Stubblefeild as before Oct. 29.
            
            
              
              Gave Jno. Mclanahan my bond for £27–8 with intt. from Apr. 25. 1773. but indorsed on it £5–10–9 by way of credit which was due from Robt. Mclanahan junr.
            
            
              
              Say pd. Jno. Mclanahan the £5–10–9 beforementd. by Law fund.
            
            
              Postd.
              
              
              Lent Andrew Defoe which charge to Will Beck 6/.
            
            
              
              4.
              
              Pd. Greenhow for sundries 7/6.
            
            
              
              5.
              
              Pd. Mr. Everard for Writ taxes 40/.
            
            
            
              
              Note charge 2/6 of it to Mr. Wayles’ estate for caveat v. Lynch.
            
            
              
              Pd. Rose librarian of Council 10/.
            
            
              
              Pd. Baker 3/1½.
            
            
              
              Pd. shoemaker 1/6.
            
            
              
              Pd. Dedup the taylor 6/6.
            
            
              
              6.
              
              Pd. the Staymaker £2–15.
            
            
              
              Pd. Mrs. Smith £1–1–6.
            
            
              
              Gave Suckey 6/.
            
            
              
              Gave Jup. to buy black pins.
            
            
              
              Gave old negro 3¾d.
            
            
              
              Pd. Holliday the chairmaker 8/.
            
            
              
              Gave my bond to the Honble. Robt. Carter for £27–10 wth. intt. from Nov. 1. 1771. Note this was for a hhd. of wine I bought then of him.
            
            
              
              Pd. Southall old & new acct. of ferrge. 19/6.
            
            
              
              12.
              
              Pd. dinner at Richmond fair 6/.
            
            
              
              13.
              
              Pd. at Trent’s for needles 1/3.
            
            
              
              Pd. at Bryce’s for do. 5/.
            
            
              
              Pd. at Gunn’s for fodder 1/.
            
            
              
              16.
              
              Pd. for oysters at Forest £1–12–6.
            
            
              ✓
              23.
              
              Pd. Stith Gregory clerk’s ticket 50. ℔ tobo. as exr. of B. Skelton 6/3. Charge to his estate.
            
            
              
              27.
              
              Pd. ferrge., entertt. &c. at Lorton’s 11/6.
            
            
              
              28.
              
              Pd. for bread 3¾d.
            
            
              ✓
              29.
              
              Pd. Thos. Pleasants exr. of Dr. Ellis for medicine & attendance on Anna Scott Jefferson £7–15–9 which charge to estate.
            
            
              
              ✓
              Charge Mr. Wayles’s estate 50/ for which it has credit by me in Banks’s acct.
            
            
            
              
              I am this day taken in by Augustine Claiborne as a partner with himself Matthew Talbot and William Owen in an order of council for 40,000 as. of land in Augusta on Little river dated Nov. 5. 1750. Note there are three others named in the order, but they were only nominal and he supposes Talbot or Owen to be dead, so that I shall come in for 10,000 as. at least.
            
            
              
              29.
              
              Gatewood v. Lindsay. Recd. 50/ to act as arbitrator.
            
            
              Nov.
              30.
              
              Pd. barber 2/.
            
            
              
              Pd. Alexr. Buchanan for John Orr £2–1–1½.
            
            
              
              Pd. Mr. Millar for sundries 24/.
            
            
              Dec.
              1.
              
              Richd. Randolph (Henrico) v. Osgood Hanbury, James Balfour &  Barraud. Drew bill of injn. for which charge him 50/ of Duval’s money in my hands.
            
            
              
              Lent Anderson Bryan 6/.
            
            
              
              Assumed to Robt. Anderson for him 4/6.
            
            
              
              ✓
              Recd. of Richd. Hanson for D. Carr’s estate £3–4.
            
            
              
              Pd. John Tazewell a fee ads. George Donald 20/.
            
            
              
              Pd. barber 1/3.
            
            
              
              Pd. for dinner at Mrs. Campbell’s 6/.
            
            
              
              2.
              
              Recd. of James Balfour admr. of Philip Watson 31/3 for D. Carr’s estate.
            
            
              
              Pd. Mrs. Rind in full £3–14.
            
            
              
              Pd. Mr. Madison for a Surveyor’s commn. for Anderson Bryan 26/3 which charge to Bryan.
            
            
              
              3.
              
              Recd. of Jacob Faulcon £390. for my bill on Farrell & Jones for £300 sterl. paiable to Jacob Faulcon & co.
            
            
              
              Pd. G. Wythe for Jno. Coles £5.
            
            
              
              Pd. do. for Sam Dalton which charge to Doctr. T. Walker £4.
            
            
              
                Pd. J. Blair for my order of council   0–10–9  for 25. Summ. wrote for Feb. 12. 7–3–9    for 27. N. Sum. in old cav. 7–15–3    for 9 Sum. in cav. nw. entd. 2–11–9   £18–1–6  
            
            
            
              
              Pd.    for Dr. Gilmer the following sums, to wit. (See ante Sep. 28.)
            
            
              
              
              
                  for myself £4–14–7   for Stephen Willis 0–4–6   for my mother 8–6–0   for Eliz. Jefferson 0–16–0   for A. S. Jefferson 0–7–6   for Dab. Carr’s estate       23–13–0   £38–1–7  
            
            
              
              
              
            
            
              ✓
              
              
            
            
              ✓
              
              
            
            
              
              
              
            
            
              ✓
              
              
            
            
              
              
              
            
            
              
              Pd. David Coupland £4–18–3.
            
            
              
              Pd. Capt. T. Woodford £23–18–6.
            
            
              
              Pd. George Parke for Richd. Adams to be applied to credit of Stephen Willis £10.
            
            
              
              Pd. James Craig £7–7–9.
            
            
              
              Pd. Julius Shard £8–3–6.
            
            
              
              Pd. Capt. Necks for 2. lanthorns and a former balance in full £1–15.
            
            
              
              Pd. Robt. Prentis for Jno. Brown £9–16–3.
            
            
              
              Pd. Mrs. Hunter for stockings 10/.
            
            
              
              Pd. Reuben Lindsay for Nichs. Lewis £30.
            
            
              
              Pd. Robert Anderson £20.
            
            
              
              Pd. Patrick Coutts £–16.
            
            
              
              Pd. Mrs. Rathell for clasps 5/.
            
            
              Dec.
              3.
              
              Pd. Colo. Brooke for Semple’s exrs. for books £53–11.
            
            
              
              Pd. Wm. Mitchell for Robert Baine £15–6–3. See the acct. & charge the persons therein mentd. viz. Richard Scott £4. Joell Terril £3. Sam. Taliaferro £7–10–9.
            
            
              
              Pd. Capt. Walker £15–3 in full which includes 6 ℔ tea not yet delivd.
            
            
              
              Pd. Mrs. Vobe for James Syms in full £12–18–6.
            
            
              
              Pd. at Sec.’s office for Andr. Defoe to be charged to Jno. Walker 3/.
            
            
              
              Pd. at do. for May Burton £5–2 there being 575. as. Note I received £4–19–3 of Doctr. Walker so I must charge him the balance 2/9 therefore correct the entry of June 10.
            
            
              
              Pd. Alexr. Purdie £10.
            
            
              
              Pd. Ninian Minzies £10.
            
            
              
              Gave Richd. Charlton order on John Johnson for £8–13–9 which if paid pass to credit of D. Carr’s estate because it was part of money due him.
            
            
            
              
              Note 10/ of the above was for curls for A. S. Jefferson, so must be charged.
            
            
              
              Pd. entertt. at Mrs. Vobe’s 3/9.
            
            
              
              Pd. Philip Mazzei for anchovies 40/ which leaves him 1/ in my debt.
            
            
              
              4.
              
              Pd. John Brown (my agent) in full £9–1–9.
            
            
              
              Pd. Skinner for oranges 6/.
            
            
              
              Pd. Barrett old & new acct. 11/.
            
            
              
              Recd. of Mr. Skipwith 5/.
            
            
              
              Gave ferry men 2/.
            
            
              
              Pd. Lorton old & new acct. 14/9.
            
            
              
              5.
              
              Pd. Perkins at Shirley old & new ferriages 2/.
            
            
              
              6.
              
              Pd. for chickens at Forest 10/7½.
            
            
              
              7.
              
              Pd. ferrges. & gave ferry men at Shirley 5/1.
            
            
              
              9.
              
              Sent my note to Capt. R. Walker to pay him for Anderson Bryan £10–19–2½.
            
            
              
              10.
              
              Pd. ferrges. at Shirley 1/3.
            
            
              ✓
              12.
              
              Recd. of James Buchanan for D. Carr’s estate £8–3–6 due for business done for James Buchanan & co.
            
            
              
              Pd. James Buchanan on my own acct. £8–3–6.
            
            
              
              Pd. entertt. &c. at Gunn’s 6/3.
            
            
              
              Pd. ferrge. &c. at Richmond 2/6.
            
            
              
              Pd. entertt. at Roper’s in Warwick 3/3.
            
            
              
              13.
              
              Pd. entertt. at the Negro’s arm 2/10½.
            
            
              
              Pd. do. at do. for H. Skipwith 2/10½.
            
            
              
              14.
              
              Sent Rob. Moore for shoeing a horse 2/6.
            
            
            
              ✓
              16.
              
              Pd. ferriages at Jno. Woodson’s which H. Skipwith is to repay me for Mr. Wayles’s estate 4/.
            
            
              ✓
              17.
              
              Pd. George Carrington for copy Processioning the Willis’s creek land which charge to J. Wayles’s estate 1/3.
            
            
              
              23.
              
              Pd. at Hylton’s store for wrappers 1/6.
            
            
              
              24.
              
              Gave a boy at Phelps’s ordinary 7½d.
            
            
              
              25.
              
              Pd. Martin Key £28.
            
            
              Dec.
              27.
              
              Agreed with Richard James to purchase his 300. as. of land adjoining my Tomahawk lands in Bedford for which I am to give him whatever Charles Lynch, William Austin & Daniel Gaines shall say they are worth. 
            
            
              
              
              
              
            
          
         
          
            
              
                    Mrs. Jefferson’s receipts & paimts.
            
            
              Jan.
              
              
              Pd. Hickman’s Bob for trays 1/7.
            
            
              
              12.
              
              Pd. Squire for cucumbers 3¾d for 5. doz. eggs 1/6.
            
            
              
              Pd. Hickman’s Bob for 8. ℔ hops 6/.
            
            
              
              17.
              
              Pd. McGehee for chickens 2/6.
            
            
              Aug.
              8.
              
              Pd. Mr. Carter’s man for 4. ducks 1/3.
            
            
              Sep.
              1.
              
              Pd. do. for 8 chickens 2/6.
            
            
              
              2.
              
              Pd. Phill for chickens 6/.
            
            
              
              10.
              
              Pd. Mr. Lewis’s Giles for 15 chickens 5/.
            
            
              
              15.
              
              Pd. Amy for 20 ℔ soap 12/6.
            
            
              Oct.
              4.
              
              Gave Ursula to buy sugar 1/3—pd. Betty 2 doz. eggs 7½d.
            
            
              
              Pd. Aggy horse hire 12/6 pd. Jupiter 4/6.
            
            
              
              Gave a poor woman 1/3
            
            
              
              Borrowed of Jupiter 5/  borrowed of do. 3/9.
            
            
              
              Borrowed of Martin 1/.
            
            
              
              27.
              
              Pd. Mrs. Charlton for 2 caps £3–4 stomacher 11/.
            
            
              
              Pd. do. for patent net 4/6.
            
            
              
              Pd. Mrs. Hunter for a cap 15/ a gun 2/6 3 Dolls 3/.
            
            
              Nov.
              15.
              
              Pd. Mrs. Parker £1–10.
            
            
              
              Gave Isabel 1/3.
            
            
              
              Pd. Jenny for soap 1/3.
            
            
              
              Pd. for eggs 3¾d.
            
            
              
              Pd. for knitting needles 6d.
            
            
              Dec.
              18.
              
              Pd. Mrs. Parker £1–10.
            
            
            
              
              Pd. Martin for 4. pr. knitting needles 1/.
            
            
              
              Gave Mrs. Parker to buy rice 7½d.
            
          
        